Exhibit 10-AAx

 

--------------------------------------------------------------------------------

 

TECH DATA CORPORATION

 

401(K) SAVINGS PLAN

 

--------------------------------------------------------------------------------

 

(As Amended and Restated Effective January 1, 2003)



--------------------------------------------------------------------------------

TECH DATA CORPORATION

401(K) SAVINGS PLAN

 

(As Amended and Restated Effective January 1, 2003)

 

Article

--------------------------------------------------------------------------------

  

Title

--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

I

   Definitions    I-1

II

   Name and Purpose of the Plan and the Trust    II-1

III

   Plan Administrator    III-1

IV

   Eligibility and Participation    IV-1

V

   Contributions to the Trust    V-1

VI

   Participants’ Accounts and Allocation of Contributions    VI-1

VII

   Benefits Under the Plan    VII-1

VIII

   Form and Payment of Benefits    VIII-1

IX

   Hardship and Other Distributions    IX-1

X

   Investment Funds and Loans to Participants    X-1

XI

   Trust Fund and Expenses of Administration    XI-1

XII

   Amendment and Termination    XII-1

XIII

   Miscellaneous    XIII-1



--------------------------------------------------------------------------------

TECH DATA CORPORATION

401(K) SAVINGS PLAN

 

(As Amended and Restated Effective January 1, 2003)

 

Tech Data Corporation (the “Company”) hereby amends and restates the Tech Data
Corporation 401(k) Savings Plan (the “Plan”) effective for all purposes as of
January 1, 2003, except as otherwise set forth herein.

 

W I T N E S S E T H:

 

WHEREAS, the Company established the Tech Data Corporation Retirement Savings
Plan effective May 1, 1987;

 

WHEREAS, the Company established the Tech Data Corporation Employee Stock
Ownership Plan effective February 1, 1984;

 

WHEREAS, the Company established this Tech Data Corporation 401(k) Savings Plan
effective January 1, 2000, and merged the Tech Data Corporation Retirement
Savings Plan and the Tech Data Corporation Employee Stock Ownership Plan into
this Plan, effective as of January 1, 2000; and

 

WHEREAS, the officers of the Company have been authorized and directed by the
Board of Directors to adopt this amendment and restatement of the Plan.

 

NOW, THEREFORE, in consideration of the premises, it is agreed as follows:

 

ARTICLE I

 

Definitions

 

(a) “Account” or “Accounts” shall mean a Participant’s Elective Contribution
Account, Matching Contribution Account, Nonelective Contribution Account,
Qualified Nonelective Contribution Account, Rollover Contribution Account, ESOP
Merger Account, Retirement Savings Plan Merger Account, Transfer Contribution
Account and/or such other accounts as may be established by the Plan
Administrator.

 

(b) “Actual Contribution Percentage” shall mean, with respect to a group of
Participants for the Plan Year, the average of the Actual Contribution Ratios
(calculated separately for each member of the group) of each Participant who is
a member of such group.

 

I-1



--------------------------------------------------------------------------------

(c) “Actual Contribution Ratio” shall mean the ratio of the amount of matching
contributions (including elective and qualified nonelective contributions, if
any, treated as matching contributions) made on behalf of a Participant for a
Plan Year to the Participant’s compensation for the Plan Year taken into account
for nondiscrimination testing purposes under Section 401(m) of the Code.

 

(1) Qualified nonelective contributions, if any, may be treated as matching
contributions for this purpose only if such contributions are nonforfeitable
when made, subject to the same distribution restrictions that apply to the
Participant’s elective contributions and satisfy the requirements of Section
1.401(m)-1(b)(5) of the Treasury Regulations.

 

(2)        (A) Compensation taken into account for purposes of this paragraph
must satisfy Section 414(s) of the Code.

 

   (B) An Employer may limit the period for which compensation is taken into
account to that portion of the Plan Year in which the Employee was a Participant
so long as this limit is applied uniformly to all eligible Employees under the
Plan for the Plan Year.

 

(3)        (A) If no matching contributions, qualified nonelective contributions
or elective contributions are taken into account with respect to an eligible
Employee, the Actual Contribution Ratio of the Employee is zero.

 

   (B) For this purpose, an “eligible Employee” is any Employee who is directly
or indirectly eligible to receive an allocation of matching contributions
(including matching contributions derived from forfeitures) under the Plan for a
Plan Year as described in Section 1.401(m)-1(f)(4) of the Treasury Regulations.

 

(4) For Plan Years beginning after December 31, 2001, if Matching Contributions
are used to satisfy the minimum contribution requirements of Section 416(c)(2)
of the Code, as described in Section VI(d)(4), they shall nonetheless be treated
as Matching Contributions for purposes of determining a Participant’s Actual
Contribution Ratio, and for other requirements of Section 401(m) of the Code.

 

(d) “Actual Deferral Percentage” shall mean, with respect to a group of
Participants for the Plan Year, the average of the Actual Deferral Ratios
(calculated separately for each member of the group) of each Participant who is
a member of such group

 

I-2



--------------------------------------------------------------------------------

(e) “Actual Deferral Ratio” shall mean the ratio of the amount of elective
contributions (including qualified nonelective contributions, if any, treated as
elective contributions) made on behalf of a Participant for a Plan Year to the
Participant’s compensation for the Plan Year taken into account for
nondiscrimination testing purposes under Section 401(k) of the Code.

 

(1) Qualified nonelective contributions, if any, may be treated as elective
contributions for this purpose only if such contributions are nonforfeitable
when made, subject to the same distribution restrictions that apply to a
Participant’s elective contributions and satisfy the requirements of Section
1.401(k)-1(b)(5) of the Treasury Regulations.

 

(2)        (A) Compensation taken into account for purposes of this paragraph
must satisfy Section 414(s) of the Code.

 

   (B) An Employer may limit the period for which compensation is taken into
account to that portion of the Plan Year in which the Employee was a Participant
so long as this limit is applied uniformly to all eligible Employees under the
Plan for the Plan Year.

 

(3)        (A) If an eligible Employee makes no elective contributions, and no
qualified nonelective contributions are treated as elective contributions, the
Actual Deferral Ratio of the Employee is zero.

 

   (B) For this purpose, an “eligible Employee” is any Employee who is directly
or indirectly eligible to make a cash or deferred election into the Plan for all
or a portion of the Plan Year as described in Section 1.401(k)-1(g)(4) of the
Treasury Regulations.

 

(f) “Affiliate” shall mean, with respect to an Employer, any corporation other
than such Employer that is a member of a controlled group of corporations,
within the meaning of Section 414(b) of the Code, of which such Employer is a
member; all other trades or businesses (whether or not incorporated) under
common control, within the meaning of Section 414(c) of the Code, with such
Employer; any service organization other than such Employer that is a member of
an affiliated service group, within the meaning of Section 414(m) of the Code,
of which such Employer is a member; and any other organization that is required
to be aggregated with such Employer under Section 414(o) of the Code. For
purposes of determining the limitations on Annual Additions, the special rules
of Section 415(h) of the Code shall apply.

 

(g) “Annual Additions” shall mean, with respect to a Limitation Year, the sum
of:

 

(1) the amount of Employer contributions (including elective contributions)
allocated to the Participant under any defined contribution plan maintained by
an Employer or an Affiliate;

 

I-3



--------------------------------------------------------------------------------

(2) the amount of the Employee’s contributions (other than rollover
contributions, if any) to any contributory defined contribution plan maintained
by an Employer or an Affiliate;

 

(3) any forfeitures allocated to the Participant under any defined contribution
plan maintained by an Employer or an Affiliate; and

 

(4) amounts allocated to an individual medical account, as defined in Section
415(l)(2) of the Code that is part of a pension or annuity plan maintained by an
Employer or an Affiliate, and amounts derived from contributions that are
attributable to post-retirement medical benefits allocated to the separate
account of a key employee (as defined in Section 419A(d)(3) of the Code) under a
welfare benefit plan (as defined in Section 419(e) of the Code) maintained by an
Employer or an Affiliate; provided, however, the percentage limitation set forth
in paragraph (e)(1) of Article VI shall not apply to: (A) any contribution for
medical benefits (within the meaning of Section 419A(f)(2) of the Code) after
separation from service which is otherwise treated as an “Annual Addition,” or
(2) any amount otherwise treated as an “Annual Addition” under Section 415(l)(1)
of the Code.

 

(h) “Board of Directors” and “Board” shall mean, if applicable, the board of
directors of the Company or, when required by the context, the board of
directors of an Employer other than the Company.

 

(i) “Code” shall mean the Internal Revenue Code of 1986, as amended, or any
successor statute. Reference to a specific section of the Code shall include a
reference to any successor provision.

 

(j) “Company” shall mean Tech Data Corporation and its successors.

 

(k) “Compensation” shall mean wages within the meaning of Section 3401(a) of the
Code and all other payments of compensation to an Employee by the Employer (in
the course of the Employer’s trade or business) for which the Employer is
required to furnish the Employee a written statement under Sections 6041(d),
6051(a)(3) and 6052 of the Code (wages, tips and other compensation as reported
on Form W-2).

 

(1)        (A) Compensation must be determined without regard to any rules under
Section 3401(a) of the Code that limit the remuneration included in wages based
on the nature or location of the employment of the services performed.

 

   (B) Compensation shall also include elective contributions made on behalf of
a Participant to this Plan or salary reduction contribution made pursuant to a
plan described in Section 125 of the Code, and, effective for Plan Years
beginning on or after January 1, 2001, elective amounts that are not includable
in the gross income of the Employee by reason of Section 132(f)(4) of the Code.

 

I-4



--------------------------------------------------------------------------------

   (C) Compensation shall exclude fringe benefits (cash and noncash),
reimbursements or other expense allowances, moving expenses, deferred
compensation and welfare benefits.

 

(2)        (A) To the extent required by law, no Compensation in excess of the
$150,000 limit under Section 401(a)(17) of the Code (as adjusted in accordance
with law) shall be taken into account for any Employee. For purposes of this
section, for Plan Years beginning prior to January 1, 1997, in determining the
Compensation of a Participant for purposes of this limitation, the rules of
Section 414(q)(6) of the Code shall apply, except that in applying such rules,
the term “family shall include only the spouse of the Participant and any lineal
descendants of the Participant who have not attained age 19 before the end of
the Plan Year. If as a result of the application of these rules, the adjusted
dollar limitation under Section 401(a)(17) of the Code is exceeded the
limitation shall be prorated among the affected individuals in proportion to
each individual’s Compensation as determined under this section prior to the
application of this limitation.

 

   (B) Notwithstanding paragraph (A) above, for Plan Years beginning after
December 31, 2001, the annual Compensation of each participant taken into
account in determining allocations for any Plan Year beginning after December
31, 2001, shall not exceed $200,000, as adjusted for cost-of-living increases in
accordance with section 401(a)(17)(B) of the Code. Annual Compensation means
compensation during the Plan Year or such other consecutive 12-month period over
which compensation is otherwise determined under the Plan (the determination
period). The cost-of-living adjustment in effect for a calendar year applies to
annual Compensation for the determination period that begins with or within such
calendar year.

 

  (3) For purposes of crediting contributions pursuant to Article VI (other than
elective contributions) with respect to any Plan Year, no Compensation paid by
an Employer with respect to an Employee prior to the Employee’s first day of
participation shall be taken into account.

 

(l) “Effective Date” of this Plan shall mean January 1, 2000, except as
otherwise set forth herein.

 

(m) “Elective Contribution Account” shall mean an account established pursuant
to paragraph (b) of Article VI with respect to contributions made under salary
reduction arrangements pursuant to Article V.

 

I-5



--------------------------------------------------------------------------------

(n) “Employee” shall mean:

 

(1) any person employed by an Employer other than:

 

(A) a member of a collective bargaining unit if retirement benefits were a
subject of good faith bargaining between such unit and an Employer; provided,
however, that this subparagraph (A) shall not apply to a member of a collective
bargaining unit if such unit and Employer agree that the member shall
participate in the Plan;

 

(B) a non-resident alien who does not receive earned income from sources within
the United States;

 

(C) an individual whose employment status has not been recognized by completion
of Internal Revenue Service Form W-4 and who is not initially treated as a
common law employee of an Employer on the payroll records of an Employer; or

 

(D) leased employees.

 

(2) For purposes of this paragraph, the term “leased employee” means any person
(other than an Employee of the Employer) who, pursuant to an agreement between
the Employer and any other person (“leasing organization”), has performed
services for the Employer (or for the Employer and one or more Affiliates) on a
substantially full time basis for a period of at least one year and the
individual’s services are performed under the primary direction or control of
such Employer.

 

(o) “Employer” shall mean the Company and any Affiliate that adopts this Plan
with the consent of the Company.

 

(p) “Employer Securities” shall mean common stock, any other type of stock or
any marketable obligation (as defined in Section 407(e) of ERISA) issued by the
Company or any Affiliate of the Company; provided, however, that if Employer
Securities are purchased with borrowed funds, Employer Securities, to the extent
required by Section 4975 of the Code, shall only include:

 

(1) such securities that are readily tradable on an established securities
market, or

 

(2) if none of the stock of an Employer (or any Affiliate of such Employer other
than a member of an affiliated service group that includes such Employer) is
readily tradable on an established securities market, common stock issued by the
Employer having a combination of voting power and dividend rights equal to or in
excess of (A) that class of common stock of the Employer or any Affiliate having
the greatest voting power, and (B) that class of common stock of the Employer or
any Affiliate having the greatest dividend rights, or

 

I-6



--------------------------------------------------------------------------------

(3) noncallable preferred stock that is convertible at any time into stock
meeting the requirements of subparagraph (1) or (2) (whichever is applicable),
if such conversion is at a reasonable price (determined pursuant to Treasury
Regulation §54.4975-11(d)(5) as of the date of acquisition by the Trustee).

 

(q) “Entry Date” shall mean the first day of each month.

 

(r) “ESOP Merger Account” shall mean an account established pursuant to
paragraph (b) of Article VI with respect to each Participant for whom assets
from the Tech Data Corporation Employee Stock Ownership Plan have been merged
into this Plan.

 

  (s) (1)    “Highly Compensated Employee” shall mean any Employee:

 

(A) who was a 5% owner (as defined in Section 416 of the Code) of an Employer
during the Plan Year or the immediately preceding Plan Year; or

 

(B) whose Section 415 Compensation was more than $80,000 (adjusted under such
regulations as may be issued by the Secretary of the Treasury) for the preceding
Plan Year and, if elected by the Employer, was a member of the “top paid group”
for such preceding year: provided, that as used herein, “top paid group” shall
mean all Employees who are in the top 20% of the Employer’s work force on the
basis of Section 415 Compensation paid during the year; provided, further, that
for purposes of determining the number of Employees in the top paid group.
Employees described in Section 414(q)(5) of the Code shall be excluded.

 

(2) In determining who is a Highly Compensated Employee, Employees who are
nonresident aliens and who receive no earned income (within the meaning of
Section 911(d)(2) of the Code) from an Employer constituting United States
source income (within the meaning of Section 861(a)(3) of the Code) shall not be
treated as Employees.

 

(3) For purposes of determining who is a Highly Compensated Employee, an
Employer and any Affiliate shall be taken into account as a single Employer.

 

(4) The term “Highly Compensated Employee” shall also mean any former Employee
who is separated from service (or was deemed to have separated from service)
prior to the Plan Year, performs no service for an Employer during the Plan
Year, and was an actively employed Highly Compensated Employee in the separation
year or any Plan Year ending on or after the date the Employee attained age 55.

 

I-7



--------------------------------------------------------------------------------

(t) “Hour of Service” shall mean:

 

(1)        (A) an hour for which an Employee is paid, or entitled to payment,
for the performance of duties for an Employer or an Affiliate;

 

   (B) an hour for which an Employee is paid, or entitled to payment, by an
Employer or an Affiliate on account of a period of time during which no duties
are performed (irrespective of whether the employment relationship has
terminated) due to vacation, holiday, illness, incapacity (including
disability), lay-off, jury duty, military duty, severance or leave of absence.
Notwithstanding the preceding,

 

(i) no more than 501 Hours of Service shall be credited under this subparagraph
(i) to an Employee on account of any single continuous period during which the
Employee performs no duties (whether or not such period occurs in a single Plan
Year);

 

(ii) an hour for which an Employee is directly or indirectly paid, or entitled
to payment, on account of a period during which no duties are performed shall
not be credited to the Employee if such payment is made or due under a plan
maintained solely for the purpose of complying with applicable workmen’s
compensation, or unemployment compensation or disability insurance laws; and

 

(iii) an hour shall not be credited for a payment which solely reimburses an
Employee for medical or medically related expenses incurred by the Employee; and

 

   (C) an hour for which back pay, irrespective of mitigation of damages, is
either awarded or agreed to by an Employer or an Affiliate; provided, that the
same Hour of Service shall not be credited both under subparagraph (1)(A) or
subparagraph (1)(B), as the case may be, and under this subparagraph (1)(C).
Crediting of an Hour of Service for back pay awarded or agreed to with respect
to periods described in subparagraph (1)(B) shall be subject to the limitations
set forth in that section.

 

The definition set forth in this subparagraph (1) is subject to the special
rules contained in Department of Labor Regulations Sections 2530.200b-2(b) and
(c), and any regulations amending or superseding such sections, which special
rules are hereby incorporated in the definition of “Hour of Service” by this
reference.

 

(2)        (A) Notwithstanding the other provisions of this “Hour of Service”
definition, in the case of an Employee who is absent from work for any period by
reason of her pregnancy, by reason of the birth of a child of the Employee, by
reason of the placement of a child with the Employee in

 

I-8



--------------------------------------------------------------------------------

connection with the adoption of such child by the Employee or for purposes of
caring for such child for a reasonable period beginning immediately following
such birth or placement, the Employee shall be treated as having those Hours of
Service described in subparagraph (2)(B).

 

   (B) The Hours of Service to be credited to an Employee under the provisions
of subparagraph (2)(A) are the Hours of Service that otherwise would normally
have been credited to such Employee but for the absence in question or, in any
case in which the Plan is unable to determine such hours, eight Hours of Service
per day of such absence; provided, however, that the total number of hours
treated as Hours of Service under this subparagraph (2) by reason of any such
pregnancy or placement shall not exceed 501 hours.

 

   (C) The hours treated as Hours of Service under this subparagraph (2) shall
be credited only in the Plan Year in which the absence from work begins, if the
crediting is necessary to prevent a One Year Break in Service in such Plan Year
or, in any other case, in the immediately following Plan Year.

 

   (D) Credit shall be given for Hours of Service under this subparagraph (2)
solely for purposes of determining whether a One Year Break of Service has
occurred for participation or vesting purposes; credit shall not be given
hereunder for any other purposes (including, without limitation, benefit
accrual).

 

   (E) Notwithstanding any other provision of this subparagraph (2), no credit
shall be given under this subparagraph (2) unless the Employee in question
furnishes to the Plan Administrator such timely information as the Plan
Administrator may reasonably require to establish that the absence from work is
for reasons referred to in subparagraph (2)(A) and the number of days for which
there was such an absence.

 

(3) For purposes of this section, the term “Employee” shall include any
individual employed by an Employer, including a leased employee.

 

(u) “Key Employee” shall mean:

 

(1) For Plan Years beginning prior to January 1, 2002, “Key Employee” shall mean
any Employee or former Employee who is at any time during the Plan Year (or was
at any time during the four preceding Plan Years) (i) an officer of an Employer
(within the meaning of Section 416(i)(1) of the Code) having an aggregate annual
compensation from the Employer an its Affiliates in excess of 50% of the amount
in effect under Section 415(b)(1)(A) of the Code for any such Plan Year, (ii)
one of the ten Employees owning (or considered as owning) the

 

I-9



--------------------------------------------------------------------------------

largest interests in any Employer, owning more than a ½% interest in the
Employer, and having an aggregate annual compensation from the Employer an its
Affiliates of more than the limitation in effect under Section 415(c)(1)(A) of
the Code for the calendar year that includes the last day of the Plan Year (if
two Employees have equal interests in an Employer, the Employee having the
greater annual compensation from the Employer shall be deemed to have a larger
interest), (iii) a 5% owner of an Employer (within the meaning of Section
416(i)(1)(B) of the Code) or (iv) a 1% owner of an Employer (within the meaning
of Section 416(i)(1)(B) of the Code) having an aggregate annual compensation
from the Employer and its Affiliates of more than $150,000. For purposes of this
paragraph the term “compensation” shall mean an Employee’s Section 415
Compensation.

 

(2) For Plan Years beginning after December 31, 2001, “Key Employee” means any
Employee or former Employee (including any deceased Employee) who at any time
during the Plan Year that includes the determination date was an officer of the
Employer having annual compensation greater than $130,000 (as adjusted under
Section 416(i)(1) of the Code for Plan Years beginning after December 31, 2002),
a 5-percent owner of the Employer, or a 1-percent owner of the Employer having
annual compensation of more than $150,000. For this purpose, annual compensation
means compensation within the meaning of Section 415(c)(3) of the Code. The
determination of who is a Key Employee will be made in accordance with Section
416(i)(1) of the Code and the applicable regulations and other guidance of
general applicability issued thereunder.

 

(v) “Limitation Year” shall mean the Plan Year.

 

(w) “Matching Contribution Account” shall mean an account established pursuant
to paragraph (b) of Article VI with respect to matching contributions to this
Plan on behalf of a Participant by an Employer pursuant to Article V.

 

(x) “Non-Highly Compensated Employee” shall mean, with respect to any Plan Year,
an Employee or former Employee who is not a Highly Compensated Employee.

 

(y) “Non-Key Employee” shall mean, with respect to any Plan Year, an Employee or
former Employee who is not a Key Employee (including any such Employee who
formerly was a Key Employee).

 

(z) “Nonelective Contribution Account” shall mean an account established
pursuant to paragraph (b) of Article VI with respect to Employer nonelective
contributions made pursuant to Article V.

 

(aa) “Normal Retirement Date” shall mean the date on which a Participant attains
the age of 65 years.

 

I-10



--------------------------------------------------------------------------------

(bb) “One Year Break in Service” shall mean a Plan Year in which an Employee has
500 or fewer Hours of Service, and it shall be deemed to occur on the last day
of any such Plan Year. For eligibility purposes, “One Year Break in Service”
shall also mean the initial consecutive 12-month period described in the “Year
of Service” definition in which an Employee has 500 or fewer Hours of Service,
and it shall be deemed to occur on the last day of such consecutive 12-month
period.

 

(cc) “Participant” shall mean any eligible Employee of an Employer who has
become a Participant under the Plan and shall include any former employee of an
Employer who became a Participant under the Plan and who still has a balance in
an Account under the Plan.

 

(dd) “Plan” shall mean the 401(k) plan as herein set forth, as it may be amended
from time to time.

 

(ee) “Plan Administrator” shall mean the Company.

 

(ff) “Plan Year” shall mean the 12-month period ending on December 31.

 

(gg) “Qualified Joint and Survivor Annuity” shall mean:

 

(1) in the case of a Participant who has a spouse, an immediate annuity for the
life of the Participant with a survivor annuity for the life of his spouse that
is 50% (or, at the election of the Participant, 100%) of the amount of the
annuity payable during the joint lives of the Participant and his spouse;
provided, however, that such annuity shall be the actuarial equivalent of the
benefit that would otherwise be paid to the Participant; and

 

(2) in the case of any other Participant, an immediate annuity for the life of
the Participant.

 

(hh) “Qualified Nonelective Contribution Account” shall mean an account
established pursuant to paragraph (b) of Article VI with respect to qualified
nonelective contributions made by an Employer pursuant to Article V.

 

(ii) “Qualified Preretirement Survivor Annuity” shall mean a survivor annuity
for the life of the surviving spouse of the Participant equal to the death
benefit provided in paragraph (d) of Article VII and that begins within a
reasonable time following the death of the Participant.

 

(jj) “Retirement Savings Plan Merger Account” shall mean an account established
pursuant to paragraph (b) of Article VI with respect to each participant for
whom assets from the Tech Data Corporation Retirement Savings Plan have been
merged into this Plan.

 

I-11



--------------------------------------------------------------------------------

(kk) “Rollover Contribution Account” shall mean an account established pursuant
to paragraph (b) of Article VI with respect to rollover contributions made
pursuant to V.

 

(ll) “Section 415 Compensation” shall mean:

 

(1) Wages, salaries, and fees for professional services and other amounts
received (without regard to whether or not an amount is paid in cash) for
personal services actually rendered in the course of employment with the
Employer to the extent that the amounts are includable in gross income
(including, but not limited to, commissions paid salesmen, compensation for
services on the basis of a percentage of profits, commissions on insurance
premiums, tips, bonuses, fringe benefits, and reimbursements or other expense
allowances under a nonaccountable plan (as described in Section 1.62-2(c) of the
Income Tax Regulations), any elective deferral (as defined in Section 402(g)(3)
of the Code), any amount which is contributed or deferred by the Employer at the
election of the Employee and which is not includable in the gross income of the
Employee by reason of Sections 125 or 457 of the Code, and, effective January 1,
2001, elective amounts that are not includible in the gross income of the
Employee by reason of Section 132(f)(4) of the Code.

 

(2) Section 415 Compensation shall exclude the following:

 

   (A) Employer contributions (except as set forth in subparagraph (1) above) to
a plan of deferred compensation which are not includable in the Employee’s gross
income for the taxable year in which contributed, or Employer contributions
(except as set forth in subparagraph (1) above) under a simplified employee
pension or any distributions from a plan of deferred compensation; provided,
however, that any amounts received by an Employee pursuant to an unfounded
non-qualified plan are permitted to be considered as Section 415 Compensation in
the year the amounts are includable in the gross income of the Employee;

 

   (B) Amounts realized from the exercise of a non-qualified stock option, or
when restricted stock (or property) held by the Employee either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture; and

 

   (C) Amounts realized from the sale, exchange or other disposition of stock
acquired under a qualified stock option.

 

(mm) “Top Heavy Plan” shall mean:

 

(1) This Plan if the aggregate account balances (not including voluntary
rollover contributions made by any Participant from an unrelated plan) of the
Key Employees and their beneficiaries for such Plan Year exceed 60% of

 

I-12



--------------------------------------------------------------------------------

the aggregate account balances (not including voluntary rollover contributions
made by any Participant from an unrelated plan) for all Participants and their
beneficiaries. Such values shall be determined for any Plan Year as of the last
day of the immediately preceding Plan Year (or, for the first Plan Year, the
last day of the first Plan Year). The account balances on any determination date
shall include the aggregate distributions made with respect to Participants
during the five-year period ending on the determination date. For the purposes
of this definition, the aggregate account balances for any Plan Year shall
include the account balances and accrued benefits of all retirement plans
qualified under Section 401(a) of the Code with which this Plan is required to
be aggregated to meet the requirements of Section 401(a)(4) or 410 of the Code
(including terminated plans that would have been required to be aggregated with
this Plan) and all plans of an Employer or an Affiliate in which a Key Employee
participates; and such term may include (at the discretion of the Plan
Administrator) any other retirement plan qualified under Section 401(a) of the
Code that is maintained by an Employer or an Affiliate, provided the resulting
aggregation group satisfies the requirements of Sections 401(a) and 410 of the
Code. All calculations shall be on the basis of actuarial assumptions that are
specified by the Plan Administrator and applied on a uniform basis to all plans
in the applicable aggregation group. The account balance of any Participant
shall not be taken into account if:

 

   (A) he is a Non-Key Employee for any Plan Year, but was a Key Employee for
any prior Plan Year, or

 

   (B) he has not performed any service for an Employer during the five-year
period ending on the determination date.

 

(2) Notwithstanding paragraph (1) above, for Plan Years beginning after December
31, 2001, the determination of a Top Heavy Plan shall be made in accordance with
the following rules:

 

   (A) The amounts of account balances of an Employee as of the determination
date shall be increased by the distributions made with respect to the Employee
under the Plan and any plan aggregated with the Plan under Section 416(g)(2) of
the Code during the 1-year period ending on the determination date. The
preceding sentence shall also apply to distributions under a terminated plan
which, had it not been terminated, would have been aggregated with the Plan
under Section 416(g)(2)(A)(i) of the Code. In the case of a distribution made
for a reason other than separation from service, death, or disability, this
provision shall be applied by substituting “5-year period” for “1-year period.”

 

   (B) The accounts of any individual who has not performed services for the
Employer during the 1-year period ending on the determination date shall not be
taken into account.

 

I-13



--------------------------------------------------------------------------------

(nn) “Transfer Contribution Account” shall mean an account established pursuant
to paragraph (b) of Article VI with respect to direct transfers made to this
Plan from another qualified plan pursuant to Article V.

 

(oo) “Trust” shall mean the trust established by the Trust Agreement.

 

(pp) “Trust Agreement” shall mean the agreement providing for the Trust Fund, as
it may be amended from time to time.

 

(qq) “Trust Fund” shall mean the trust fund established under the Trust
Agreement from which the amounts of supplementary compensation provided for by
the Plan are to be paid or are to be funded.

 

(rr) “Trustee” shall mean the individual, individuals or corporation designated
as trustee under the Trust Agreement.

 

(ss) “Valuation Date” shall mean the last day of each Plan Year and/or each day
securities are traded on a national stock exchange.

 

(tt) “Year of Service” shall mean

 

(1) for all purposes of this Plan except for purposes of Article IV:

 

   (A) For Plan Years beginning on and after January 1, 2001, a Plan Year during
which an Employee completes 1,000 or more Hours of Service.

 

   (B) For the Plan Year beginning on January 1, 2000, the Plan Year ending
December 31, 2000 only if the employee completes 1,000 or more Hours of Service
during such Plan Year.

 

(i) Notwithstanding any provision of the Plan to the contrary, for purposes of
this subparagraph (tt)(1)(B), an employee’s Hours of Service shall be equal to
the sum of:

 

a. The employee’s Hours of Service as defined in paragraph (t) of Article I, and

 

b. The number of full months that has elapsed since the most recent anniversary
of the employee’s hire date multiplied by 190 hours.

 

   (C) For periods beginning before January 1, 2000, the number of years
included in an Employee’s Periods of Service determined by aggregating all his
years and days of service and converting days into years based upon the
assumption that a year includes 365 days. Any Period of Service remaining after
the aggregation that totals less than 365 days shall be disregarded in
determining an Employee’s number of Years of Service.

 

I-14



--------------------------------------------------------------------------------

(i) For purposes of this paragraph, the following terms shall have the following
meanings:

 

a. “Period of Service” shall mean, with respect to an Employee, the period
(expressed in years and fractional years) beginning with the date the Employee
last commenced employment with an Employer or an Affiliate and ending with the
date that a Period of Severance begins; provided, however, that any Period of
Severance of less than twelve (12) consecutive months shall be disregarded and
such time shall be included in the Period of Service.

 

I. For purposes of this section,

 

1. the date an Employee commenced employment is the first day an Employee
performs an Hour of Service, and

 

2. fractional periods of less than a year shall be expressed in terms of days.

 

II. For purposes of determining a Participant’s vested percentage under the
Plan:

 

1. If an Employee incurs a Break in Service and is thereafter reemployed by an
Employer, his Periods of Service before such date shall be added to his Periods
of Service after reemployment for purposes of determining his vested percentage
in his Accounts attributable to contributions made after his reemployment.

 

2. Notwithstanding the foregoing, Periods of Service shall not include any
Period of Service prior to a Break in Service if the Participant had no vested
interest in the balance of his Accounts attributable to Employer contributions
at the time of such Break in Service and if the number of consecutive Breaks in
Service equaled or exceeded the greater of five or the number of

 

I-15



--------------------------------------------------------------------------------

Years of Service completed by the Participant prior thereto (not including any
Periods of Service not required to be taken into consideration under this
subsection as a result of any prior Break in Service).

 

b. “Period of Severance” shall mean, with respect to an Employee, the period
beginning with the earlier of the date the Employee separates from the service
of an Employer or an Affiliate by reason of quitting, discharge, death or
retirement, or the date twelve (12) months after the date the Employee separates
from the service of the Employer or Affiliate for any reason other than
quitting, retirement, discharge or death (e.g., vacation, holiday, sickness,
disability, leave of absence or day off), and ending with the date the Employee
performs an Hour of Service.

 

(2) For purposes of Article IV, the consecutive 12-month period beginning with
the date of the Employee’s first Hour of Service for his Employer or an
Affiliate thereof if, during such consecutive 12-month period, the Employee
completes 1,000 Hours of Service; provided, however, that if, during such
consecutive 12-month period, the Employee does not complete 1,000 Hours of
Service, then “Year of Service” shall mean any Plan Year beginning after the
date of the Employee’s first Hour of Service during which the Employee completes
1,000 or more Hours of Service. In either event, for purposes of Article IV, the
Year of Service is not completed until the end of the consecutive 12-month
period or the Plan Year, as the case may be, without regard to when during the
period that the 1,000 Hours of Service are completed.

 

(3) Effective for Plan Years beginning on and after January 1, 2000, for
purposes of Article VII, an Employee’s “Years of Service” shall not include the
following:

 

(A)      Any Year of Service prior to a One Year Break in Service, but only
prior to such time as the Participant has completed a Year of Service after such
One Year Break in Service.

 

(B)    (i) In the case of a Participant who has no vested interest in the
balance of his Accounts (other than the Rollover Contribution Account), Years of
Service before any period of consecutive One Year Breaks in Service shall not be
required to be taken into account if the number of consecutive One Year Breaks
in Service equals or exceeds the greater of five (5) or the aggregate number of
Years of Service completed by the Participant prior to such period of
consecutive One Year Breaks in Service.

 

I-16



--------------------------------------------------------------------------------

(ii) For purposes of this subparagraph (2)(B), any Years of Service not required
to be taken into account by reason of the application of this subparagraph shall
not be taken into account in applying this subparagraph (2)(B) to a subsequent
period of One Year Breaks in Service.

 

(4) For purposes of eligibility and vesting, an Employee shall be credited with
service he earned with a predecessor employer in calculating the Employee’s
Years of Service. For purposes of this subparagraph, the term “predecessor
employer” shall mean an entity that is acquired by or merged with the Company or
otherwise becomes an Affiliated Employer. The term “predecessor employer” shall
also include GE Capital Information Technology Systems-North America, Inc.
(“GE”) with respect to Employees hired by the Employer from GE in the Frederick,
Maryland Distribution and Configuration facility.

 

(5) For purposes of this section, the term “Employee” shall include any
individual employed by an Employer, including a leased employee.

 

I-17



--------------------------------------------------------------------------------

ARTICLE II

 

Name and Purpose of the Plan and the Trust

 

(a) Name of Plan. A 401(k) plan is hereby established in accordance with the
terms hereof and shall be known as the “TECH DATA CORPORATION 401(K) SAVINGS
PLAN.”

 

(b) Exclusive Benefit. This Plan has been established for the sole purpose of
providing benefits to the Participants and enabling them to share in the growth
of their Employer. Except as otherwise permitted by law, in no event shall any
part of the principal or income of the Trust be paid to or reinvested in any
Employer or be used for or diverted to any purpose whatsoever other than for the
exclusive benefit of the Participants and their beneficiaries.

 

(c) Return of Contribution. Notwithstanding the foregoing provisions of
paragraph (b), any contribution made by an Employer to this Plan by a mistake of
fact may be returned to the Employer within one year after the payment of the
contribution; and any contribution made by an Employer that is conditioned upon
the deductibility of the contribution under Section 404 of the Code (each
contribution shall be presumed to be so conditioned unless the Employer
specifies otherwise) may be returned to the Employer if the deduction is
disallowed and the contribution is returned (to the extent disallowed) within
one year after the disallowance of the deduction.

 

(d) Participants’ Rights. The establishment of this Plan shall not be considered
as giving any Employee, or any other person, any legal or equitable right
against any Employer, any Affiliate, the Plan Administrator, the Trustee or the
principal or the income of the Trust, except to the extent otherwise provided by
law. The establishment of this Plan shall not be considered as giving any
Employee, or any other person, the right to be retained in the employ of any
Employer or any Affiliate.

 

(e) Qualified Plan. This Plan and the Trust are intended to qualify under the
Code as a tax-qualified employees’ plan and trust as described in Sections
401(a) and 501(a) of the Code.

 

II-1



--------------------------------------------------------------------------------

ARTICLE III

 

Plan Administrator

 

(a) Administration of the Plan. The Plan Administrator shall control and manage
the operation and administration of the Plan, except with respect to
investments. The Plan Administrator shall have no duty with respect to the
investments to be made of the funds in the Trust except as may be expressly
assigned to it by the terms of the Trust Agreement.

 

(b) Powers and Duties. The Plan Administrator shall have complete control over
the administration of the Plan herein embodied, with all powers necessary to
enable it to carry out its duties in that respect. Not in limitation, but in
amplification of the foregoing, the Plan Administrator shall have the power and
discretion to interpret or construe this Plan and to determine all questions
that may arise as to the status and rights of the Participants and others
hereunder.

 

(c) Direction of Trustee. It shall be the duty of the Plan Administrator to
direct the Trustee with regard to the allocation and the distribution of the
benefits to the Participants and others hereunder.

 

(d) Summary Plan Description and Reports. The Plan Administrator shall prepare
or cause to be prepared a summary plan description (if required by law) and such
periodic and annual reports as are required by law.

 

(e) Disclosure. The Plan Administrator shall from time to time furnish to each
Participant a statement containing the value of his interest in the Trust Fund
and such other information as may be required by law.

 

(f) Conflict in Terms. The Plan Administrator shall notify each Employee, in
writing, as to the existence of the Plan and Trust and the basic provisions
thereof. In the event of any conflict between the terms of this Plan and the
Trust Agreement and any explanatory booklet or other description, this Plan and
the Trust Agreement shall control.

 

(g) Records. The Plan Administrator shall keep a complete record of all its
proceedings as such Plan Administrator and all data necessary for the
administration of the Plan. All of the foregoing records and data shall be
located at the principal office of the Plan Administrator.

 

(h) Final Authority. Except to the extent otherwise required by law, the
decision of the Plan Administrator in matters within its jurisdiction shall be
final, binding and conclusive upon each Employer and each Employee, member and
beneficiary and every other interested or concerned person or party.

 

III-1



--------------------------------------------------------------------------------

(i) Claims.

 

(1) Claims for benefits under the Plan may be made by a Participant or a
beneficiary of a Participant on forms supplied by the Plan Administrator.
Written notice of the disposition of a claim shall be furnished to the claimant
by the Plan Administrator within ninety (90) days after the application is filed
with the Plan Administrator, unless special circumstances require an extension
of time for processing, in which event action shall be taken as soon as
possible, but not later than one hundred eighty (180) days after the application
is filed with the Plan Administrator; and, in the event that no action has been
taken within such ninety (90) or one hundred eighty (180) day period, the claim
shall be deemed to be denied for the purposes of subparagraph (2). In the event
that the claim is denied, the denial shall be written in a manner calculated to
be understood by the claimant and shall include the specific reasons for the
denial, specific references to pertinent Plan provisions on which the denial is
based, a description of the material information, if any, necessary for the
claimant to perfect the claim, an explanation of why such material information
is necessary and an explanation of the claim review procedure.

 

(2) If a claim is denied (either in the form of a written denial or by the
failure of the Plan Administrator, within the required time period, to notify
the claimant of the action taken), a claimant or his duly authorized
representative shall have sixty (60) days after the receipt of such denial to
petition the Plan Administrator in writing for a full and fair review of the
denial, during which time the claimant or his duly authorized representative
shall have the right to review pertinent documents and to submit issues and
comments in writing. The Plan Administrator shall promptly review the claim and
shall make a decision not later than sixty (60) days after receipt of the
request for review, unless special circumstances require an extension of time
for processing, in which event a decision shall be rendered as soon as possible,
but not later than one hundred twenty (120) days after the receipt of the
request for review. If such an extension is required because of special
circumstances, written notice of the extension shall be furnished to the
claimant prior to the commencement of the extension. The decision of the review
shall be in writing and shall include specific reasons for the decision, written
in a manner calculated to be understood by the claimant, with specific
references to the Plan provisions on which the decision is based.

 

(j) Appointment of Advisors. The Plan Administrator may appoint such
accountants, counsel (who may be counsel for an Employer), specialists and other
persons that it deems necessary and desirable in connection with the
administration of this Plan. The Plan Administrator, by action of its Board of
Directors, may designate one or more of its employees to perform the duties
required of the Plan Administrator hereunder.

 

III-2



--------------------------------------------------------------------------------

ARTICLE IV

 

Eligibility and Participation

 

(a) Eligibility and Participation.

 

(1) Any Employee of an Employer shall be eligible to participate in the Plan
with respect to elective contributions upon completing 30 days of employment
with the Employer and attaining 18 years of age.

 

(2) Any Employee of an Employer shall be eligible to participate in the Plan
with respect to Employer nonelective contributions, matching contributions and
qualified nonelective contributions upon completing one Year of Service and
attaining 18 years of age.

 

(3) Upon completion of the eligibility requirements described in paragraphs
(a)(1) and (a)(2) above, an Employee shall enter the Plan as a Participant, if
he is still an Employee of an Employer, on the first Entry Date concurring
therewith or occurring thereafter. An Employee who has completed the eligibility
requirements described in paragraphs (a)(1) and (a)(2) above prior to becoming
an Employee shall enter the Plan as a Participant on the date he becomes an
Employee of an Employer (or, of later, on the first Entry Date following the
completion of his eligibility requirements).

 

(b) Former Employees.

 

(1) An Employee who ceases to be a Participant and who subsequently reenters the
employ of an Employer shall be eligible again to become a Participant on the
date of his reemployment.

 

(2) An Employee who satisfies the eligibility requirements set forth above and
who terminates employment with the Employer prior to becoming a Participant will
become a Participant on the later of the Entry Date on which he would have
entered the Plan had he not terminated employment or the date of his
reemployment.

 

(3) An Employee who incurs a One Year Break in Service prior to satisfying the
eligibility requirements set forth above shall be eligible to become a
Participant upon completion of such requirements.

 

(c) Change in Employment Classification.

 

(1) A Participant who ceases to be an Employee will no longer actively
participate in the Plan after the date he ceases to be an Employee. If such
individual subsequently resumes his status as an Employee, he shall be eligible
again to become an active Participant on the date of his reemployment,
regardless of whether such date is a normal Entry Date. This requirement is

 

IV-1



--------------------------------------------------------------------------------

satisfied if such Employee is permitted to commence or resume, as the case may
be, making elective contributions no later than the beginning of the first
payroll period commencing after the date he resumes his status as an Employee.

 

(2) If an individual who is employed by an Employer but who is not an Employee
becomes an Employee, such Employee shall enter the Plan as an active Participant
on the later of (1) the date the individual becomes an Employee or (2) the Entry
Date on which he would have entered the Plan had he been an Employee throughout
his employment with the Employer. If the Employee must enter the Plan as an
active Participant on the date the he becomes an Employee, then he must be
permitted to commence making elective contributions no later than the beginning
of the first payroll period commencing after the date he becomes an Employee.

 



 

 

IV-2



--------------------------------------------------------------------------------

ARTICLE V

 

Contributions to the Trust

 

(a) Participants’ Elective Contributions.

 

(1) The Employer shall contribute to the Trust, on behalf of each Participant,
an elective contribution as specified in a written salary reduction agreement
(if any) between the Participant and such Employer, subject to the following:

 

   (A) Such contribution for a Participant shall not exceed the lesser of (i) or
(ii):

 

(i) $7,000 or the amount specified in Section 402(g) of the Code (as adjusted in
accordance with law) with respect to any calendar year. For Plan Years beginning
after December 31, 2001, the foregoing limit shall be determined without regard
to any “catch-up” contribution made pursuant to Section 414(v) of the Code, as
described in paragraph (B) below.

 

(ii) 90% of the Participant’s Compensation for such Plan Year.

 

   (B) Effective for contributions after December 31, 2001, all employees who
are eligible to make elective contributions under this Plan and who have
attained age 50 before the close of the Plan Year shall be eligible to make
catch-up contributions in accordance with, and subject to the limitations of,
Section 414(v) of the Code. Such catch-up contributions shall not be taken into
account for purposes of the provisions of the Plan implementing the required
limitations of Sections 402(g) and 415 of the Code. The Plan shall not be
treated as failing to satisfy the provisions of the Plan implementing the
requirements of Sections 401(k)(3), 401(k)(11), 401(k)(12), 410(b), or 416 of
the Code, as applicable, by reason of the making of such catch-up contributions.

 

(2)        (A) The minimum deferral percentage made on behalf of a Participant
electing to make a contribution for any Plan Year shall be 1% of his
Compensation.

 

   (B) Deferrals made on behalf of a Participant shall be in whole percentages.

 

(3) If a Participant’s elective contributions, together with any elective
contributions by the Participant to any other plans intended to qualify under
Sections 401(k), 403(b) or 457 of the Code, exceed the limitation set forth in

 

V-1



--------------------------------------------------------------------------------

paragraph (a)(1) of this Article V, the Plan Administrator shall refund to such
Participant the portion of such excess deferrals that are attributable to
elective contributions to the Plan, plus the earnings thereon. The Plan
Administrator may use any reasonable method for computing the income allocable
to such excess deferrals, provided that the method does not violate Section
401(a)(4) of the Code, is used consistently for all Participants and for all
corrective distributions under the Plan for the Plan Year, and is used by the
Plan for allocating income to Participants’ Accounts. Any such refund shall be
made on or before April 15 of the Plan Year following the Plan Year in which the
excess deferral is made. The amount of excess deferrals that may be distributed
under this paragraph (a)(3) with respect to a Participant for any taxable year
shall be reduced by any excess contributions previously distributed pursuant to
paragraph (a)(7) with respect to such Participant for the Plan Year ending with
or within such taxable year.

 

(4)        (A) Any salary reduction agreement shall be executed and in effect
prior to the end of the pay period to which it applies. Any such agreement may
be revised by the Participant, in accordance with rules and procedures
established by the Plan Administrator.

 

   (B) A salary reduction agreement may be executed with respect to a bonus
provided the amount of any such bonus is not “currently available” to an
Employee on the date such salary reduction agreement is executed. For this
purpose, an amount is not currently available to an Employee if there is a
significant limitation or restriction on the Employee’s right to receive the
amount currently or if the Employee may under no circumstances receive the
amount before a particular time in the future.

 

(5) A Participant may suspend further elective contributions to the Plan at any
time, provided the request for such suspension is received by the Plan
Administrator prior to the first day of the first pay period to which such
suspension applies. Any Participant who suspends further contributions relating
to periodic pay may resume making elective contributions to the Plan by
providing notice in accordance with rules and procedures established by the Plan
Administrator.

 

(6)        (A) The Plan Administrator may establish such other rules and
procedures regarding Participant salary reduction agreements and elective
contributions as it deems necessary, which rules and procedures shall be applied
in a uniform, nondiscriminatory manner.

 

   (B) The Plan Administrator shall have the right to require any Participant to
reduce his elective contributions under any such agreement, or to refuse
deferral of all or part of the amount set forth in such agreement, if necessary
to comply with the requirements of this Plan and the Code.

 

V-2



--------------------------------------------------------------------------------

(7)        (A) In the event that the elective contributions of Highly
Compensated Employees exceed the limitations set forth in paragraph (e), such
excess (plus the earnings thereon), determined as set forth in subparagraph
(7)(B) below, may be distributed to the Highly Compensated Employees described
in subparagraph (7)(C), below, on or before the 15th day of the third month
after the close of the Plan Year to which the excess contributions relate.
Notwithstanding the preceding sentence, the Plan Administrator shall in no event
delay the distribution of any excess elective contributions (plus the earnings
thereon) beyond the date that is 12 months after the close of the Plan Year to
which the excess contributions relate.

 

   (B) (i) The amount of such excess for the Plan Year shall be equal to the
amount by which the Actual Deferral Ratio of the Highly Compensated Employee
with the highest Actual Deferral Ratio for the Plan Year would be reduced to the
extent required to

 

a. enable the arrangement to satisfy the limitations set forth in paragraph (e),
or

 

b. cause such Highly Compensated Employee’s Actual Deferral Ratio to equal the
Actual Deferral Ratio of the Highly Compensated Employee with the next highest
Actual Deferral Ratio.

 

This process shall be repeated until the arrangement satisfies the limitations
set forth in paragraph (e).

 

(ii) For each Highly Compensated Employee described in subparagraph (7)(B)(i)
above, the amount of such excess shall be deemed to equal

 

a. the total elective contributions, plus qualified nonelective contributions,
if any, that are treated as elective contributions, on behalf of the Participant
(determined prior to the application of this paragraph (a)(7)), minus

 

b. the amount determined by multiplying the Participant’s Actual Deferral Ratio
(determined after application of this paragraph (a)(7)) by his compensation used
in determining such ratio.

 

   (C) The elective contributions of the Highly Compensated Employee with the
highest dollar amount of elective contributions for the Plan Year shall be
reduced by an amount equal to the excess elective contributions determined under
subparagraph (7)(B). The reduced amount shall be distributed to such Highly
Compensated Employee in

 

V-3



--------------------------------------------------------------------------------

accordance with subparagraph (7)(A); provided, further, that such Highly
Compensated Employee’s elective contributions shall be reduced to a level that
is equal to the elective contributions of the Highly Compensated Employee with
the next highest dollar amount of elective contributions. Thereafter, the
elective contributions of the Highly Compensated Employees with the same dollar
amounts of elective contributions shall be reduced on an equal basis by an
amount equal to any additional excess elective contributions determined under
subparagraph (7)(B) above, which reduced amounts shall be distributed to such
Highly Compensated Employees in accordance with subparagraph (7)(A). For
purposes of this subparagraph, elective contributions shall include amounts
treated as elective contributions.

 

   (D) The amount of excess elective contributions that may be distributed under
this paragraph (a)(7) with respect to a Participant for a Plan Year shall be
reduced by any excess deferrals previously distributed to such Participant under
paragraph (a)(3) for the Participant’s taxable year ending with or within such
Plan Year.

 

   (E) The Plan Administrator may use any reasonable method for computing the
income allocable to excess contributions, provided that the method does not
violate Section 401(a)(4) of the Code, is used consistently for all Participants
and for all corrective distributions under the Plan for the Plan Year, and is
used by the Plan for allocating income to Participants’ Accounts.

 

(b) Matching Contributions.

 

(1) Each Employer may make matching contributions to the Trust in each Plan
Year, as follows:

 

   (A) Basic Matching Contributions.

 

Each Employer, in its discretion, may contribute a basic matching contribution
on behalf of each Participant for whom an elective contribution is made during
the Plan Year. The amount of such basic matching contribution will be equal to a
discretionary percentage of each Participant’s elective contribution for the
Plan Year. No basic matching contribution shall be made with respect to a
Participant’s elective contribution per payroll period that exceeds a specified
percentage of his Compensation for such payroll period as determined by the
Employer.

 

V-4



--------------------------------------------------------------------------------

(B) Incentive Matching Contributions.

 

Each Employer, in its discretion, may contribute an incentive matching
contribution on behalf of each Participant (i) for whom an elective contribution
is made during the Plan Year, and (ii) who is employed on January 31 in the Plan
Year immediately following the Plan Year for which the incentive matching
contribution is made. The amount of such incentive matching contribution will be
equal to a discretionary percentage of each eligible Participant’s elective
contribution for the Plan Year. No incentive matching contribution shall be made
with respect to a Participant’s elective contribution for the Plan year that
exceeds a specified percentage of his Compensation for such Plan year as
determined by the Employer.

 

(C) Basic matching contributions and incentive matching contributions may be
made by each Employer independent of any other Employer, and the matching
percentage and Compensation caps applicable to each such type of matching
contribution for a Plan Year shall be separately stated by each Employer.

 

(D) Except where specifically provided otherwise, the basic matching
contributions and incentive matching contributions under this paragraph (1)
shall be aggregated and treated together as “matching contributions” under this
Plan.

 

(2) No matching contribution shall be made for the portion of a Participant’s
elective contribution (i) that is subject to the refund requirements of
paragraphs (a)(3) and (a)(7) or (ii) that exceeds the limitations of paragraph
(e) of Article VI.

 

(3) Any matching contribution made by an Employer on account of an elective
contribution that has been refunded pursuant to paragraph (a)(3) or paragraph
(a)(7), above, or distributed to satisfy the limitations set forth in paragraph
(e) of Article VI shall be forfeited and used as an additional matching
contribution for the Plan Year in which the forfeiture occurs.

 

(4) In the event that the matching contributions of Highly Compensated Employees
exceed the limitations of paragraph (e):

 

   (A) The nonvested portion of such excess (including earnings thereon), if
any, determined as set forth in subparagraph (4)(C) below, shall be forfeited
and used as an additional matching contribution for the Plan Year in which the
forfeiture occurs.

 

   (B) The vested portion of such excess (including earnings thereon), if any,
determined as set forth in subparagraph (4)(C) below,

 

V-5



--------------------------------------------------------------------------------

shall be distributed to the Highly Compensated Employees described in
subparagraph (4)(F) below, on or before the 15th day of the third month after
the close of the Plan Year to which the matching contributions relate.
Notwithstanding the preceding sentence, the Plan Administrator shall in no event
delay the distribution of any excess matching contributions (plus the earnings
thereon) beyond the date that is 12 months after the close of the Plan Year to
which the excess contributions relate.

 

   (C) The amount of such excess for the Plan Year shall be equal to the amount
determined by the following leveling method, under which the Actual Contribution
Ratio of the Highly Compensated Employee with the highest Actual Contribution
Ratio would be reduced to the extent required to

 

(i) enable the Plan to satisfy the limitations set forth in paragraph (e), or

 

(ii) cause such Highly Compensated Employee’s Actual Contribution Ratio to equal
the Actual Contribution Ratio of the Highly Compensated Employee with the next
highest Actual Contribution Ratio.

 

This process shall be repeated until the Plan satisfies the limitations set
forth in paragraph (e). For each Highly Compensated Employee, the amount of such
excess is equal to the total matching contributions, plus elective contributions
and qualified nonelective contributions, if any, treated as matching
contributions, on behalf of the Employee (determined prior to the application of
this paragraph (b)(4)(C)) minus the amount determined by multiplying the
Employee’s Actual Contribution Ratio (determined after application of this
paragraph (b)(4)(C)) by his compensation used in determining such ratio.

 

   (D) In determining the amount of such excess, Actual Contribution Ratios
shall be rounded to the nearest one-hundredth of one percent of the Employee’s
compensation.

 

   (E) In no case shall the amount of such excess with respect to any Highly
Compensated Employee exceed the amount of matching contributions on behalf of
such Highly Compensated Employee for such Plan Year.

 

   (F) The matching contributions of the Highly Compensated Employee with the
highest dollar amount of matching contributions for the Plan Year shall be
reduced by an amount equal to the excess matching contributions determined in
accordance with subparagraph (4)(C) above. The reduced amount shall be either
forfeited or distributed to such Highly

 

V-6



--------------------------------------------------------------------------------

Compensated Employee in accordance with subparagraphs (4)(A) and (B) above,
provided, further, that such Highly Compensated Employee’s matching
contributions shall be reduced to a level that is equal to the matching
contributions of the Highly Compensated Employee with the next highest dollar
amount of matching contributions. Thereafter, the matching contributions of the
Highly Compensated Employees with the same dollar amounts of matching
contributions shall be reduced on an equal basis by an amount equal to any
additional excess matching contributions determined in accordance with
subparagraph (4)(C) above, which reduced amounts shall be either forfeited or
distributed to such Highly Compensated Employees in accordance with
subparagraphs (4)(A) and (B) above. For purposes of this subparagraph, matching
contributions shall include amounts treated as matching contributions.

 

   (G) The Plan Administrator may use any reasonable method for computing the
income allocable to excess contributions, provided that the method does not
violate Section 401(a)(4) of the Code, is used consistently for all Participants
and for all corrective distributions under the Plan for the Plan Year, and is
used by the Plan for allocating income to Participants’ Accounts.

 

(5) For purposes of paragraph (3) and subparagraph (4)(A), above, any
forfeitures of matching contributions shall first be made from incentive
matching contributions (as described in subparagraph (1)(A)), to the extent
thereof, and only then from basic matching contributions (as described in
subparagraph (1)(B)). Forfeitures of incentive matching contributions shall be
allocated as additional incentive matching contributions, and forfeitures of
basic matching contributions shall be allocated as additional basic matching
contributions.

 

(6) For purposes of subparagraph (4)(B), above, distributions of excess matching
contributions shall first be made from vested incentive matching contributions
(as described in subparagraph (1)(A)), to the extent thereof, and only then from
vested basic matching contributions (as described in subparagraph (1)(B)).

 

(c) Nonelective Contributions. An Employer, in its discretion, may make
nonelective contributions to the Nonelective Contribution Accounts of
Participants.

 

(d) Qualified Nonelective Contributions. An Employer, in its discretion, may
make qualified nonelective contributions to the Qualified Nonelective
Contribution Accounts of Participants.

 

V-7



--------------------------------------------------------------------------------

(e) Actual Deferral Percentage and Actual Contribution Percentage Tests. The
amounts contributed as elective and matching contributions shall be limited as
follows:

 

(1) The Actual Deferral Percentage for the group of eligible Highly Compensated
Employees for the Plan Year shall bear a relationship to the Actual Deferral
Percentage for all other eligible Employees for the current Plan Year which
meets either of the following tests:

 

(A) The Actual Deferral Percentage for the group of eligible Highly Compensated
Employees for a Plan Year shall not exceed the Actual Deferral Percentage for
the group of all other eligible Employees multiplied by 1.25, or

 

(B) The excess of the Actual Deferral Percentage for the group of eligible
Highly Compensated Employees for a Plan Year over the Actual Deferral Percentage
for the group of all other eligible Employees shall not exceed two (2)
percentage points (or such lesser amount as may be required by the Secretary of
the Treasury, through regulations or otherwise); and the Actual Deferral
Percentage for the group of eligible Highly Compensated Employees shall not
exceed the Actual Deferral Percentage for the group of all other eligible
Employees, multiplied by 2.0.

 

(2) (A) The Actual Contribution Percentage for the group of eligible Highly
Compensated Employees for a Plan Year shall not exceed the greater of:

 

(i) 125% of the Actual Contribution Percentage for the group of all other
eligible Employees for the current Plan Year, or

 

(ii) The lesser of 200% of the Actual Contribution Percentage for the group of
all other eligible Employees for the current Plan Year, or the Actual
Contribution Ratio for the group of all other eligible Employees for the current
Plan Year, plus two (2) percentage points (or such lesser amount as may be
required by the Secretary of the Treasury, through regulations or otherwise).

 

(B) The Actual Contribution Percentage for the group of eligible Employees who
are not Highly Compensated Employees shall be determined on the basis of the
current Plan Year.

 

(3)        (A) For purposes of this paragraph (e), if two or more plans of an
Employer to which elective contributions or matching contributions are made are
elected by the Employer to be treated as one Plan for purposes of Section
410(b)(6) of the Code, such plans shall be treated as a single plan for purposes
of determining the Actual Deferral Percentage and the Actual Contribution
Percentage.

 

(B) (1) The Actual Deferral Ratio of a Highly Compensated Employee who is
eligible to participate in more than one cash or

 

V-8



--------------------------------------------------------------------------------

deferred arrangement maintained by an Employer shall be determined by treating
all such cash or deferred arrangements in which the Employee is eligible to
participate (other than arrangements that may not be permissively aggregated) as
a single arrangement.

 

(2) The Actual Contribution Ratio of a Highly Compensated Employee who is
eligible to participate in more than one plan of an Employer to which Employee
or matching contributions are made shall be determined by treating all such
plans (other than arrangements that may not be permissively aggregated) as a
single plan.

 

(4)      (A) An elective contribution will be taken into account in determining
the Actual Deferral Percentage only if it relates to Compensation that either
would have been received by the Employee in the Plan Year but for the Employee’s
election to defer under the cash or deferred arrangement or is attributable to
services performed by the Employee in the Plan Year and, but for the Employee’s
election to defer, would have been received by the Employee within 2½ months
after the close of the Plan Year.

 

  (B) An elective contribution will be taken into account in determining the
Actual Deferral Percentage only if it is allocated to the Participant as of a
date within that Plan Year; and provided further, that such allocation shall not
be contingent on participation or performance of services and that such elective
contribution shall be paid to the Trust no later than twelve (12) months after
the Plan Year to which the contribution relates.

 

(5) If the Plan Administrator determines, in accordance with the provisions of
Section 1.401(m)-2 of the Treasury Regulations, that a multiple use of the
alternative limitation has occurred, the Plan will make corrective distributions
(or additional corrective distributions, if corrective distributions are already
being made to correct a violation of the Actual Deferral Percentage (“ADP”) Test
or Actual Contribution Percentage (“ACP”) Test), to the extent other corrective
action is not taken or such other action is not sufficient to completely
eliminate the multiple use test violation. Such corrective distributions may be
determined as if they were being made to correct a violation of the ADP Test or
a violation of the ACP Test, or a combination of both, as determined by the Plan
Administrator. Any corrective distribution that is treated as if it were
correcting a violation of the ADP Test will be determined under the rules
described in subparagraph (a)(7) above. Any corrective distribution that is
treated as if it were correcting a violation of the ACP test will be determined
under the rules described in subparagraph (b)(4) above. Notwithstanding the
foregoing, the multiple use test described in Treasury Regulation section
1.401(m)-2 and section V(e)(5) of the plan shall not apply for plan years
beginning after December 31, 2001.

 

V-9



--------------------------------------------------------------------------------

(f) Form and Timing of Contributions. Payments on account of the contributions
due from an Employer for any Plan Year shall be made in cash or Employer Stock.
Such payments may be made by a contributing Employer at any time, but payment of
the Employer contributions for any Plan Year shall be completed on or before the
time prescribed by law, including extensions thereof, for filing such Employer’s
federal income tax return for its taxable year with which or within which such
Plan Year ends. Payment of any elective contribution must be made as soon as is
administratively feasible following the date on which the contribution is
withheld from a Participant’s pay, but in any case, no later than the fifteenth
business day of the month following the month in which the contribution is
withheld from a Participant’s pay.

 

(g) Rollover Contributions and Direct Transfers. The Trustee may accept rollover
contributions and direct transfers, as follows:

 

(1) For Plan Years beginning prior to January 1, 2002, and with the consent of
the Plan Administrator and in such manner as prescribed by the Plan
Administrator, the Trustee may accept:

 

(A) a rollover contribution (as defined in the applicable sections of the Code)
on behalf of an Employee, and

 

(B) a direct transfer from a trustee of another qualified plan in which an
Employee is or was a participant.

 

(2) For Plan Years beginning after December 31, 2001, the Plan will accept
Participant rollover contributions and/or direct rollovers of an eligible
rollover distribution from the following types of plans described in Section
401(a) or 403(a) of the Code, excluding after-tax Employee contributions:

 

(A) General. The Plan will accept a direct rollover of an eligible rollover
distribution from a qualified plan described in Section 401(a) or 403(a) of the
Code.

 

(B) Participant Rollover Contributions from Other Plans. The Plan will accept a
Participant contribution of an eligible rollover distribution from a qualified
plan described in Section 401(a) or 403(a) of the Code.

 

(C) Participant Rollover Contributions from IRAs. The Plan will accept a
Participant rollover contribution of the portion of a distribution from an
individual retirement account or annuity described in Section 408(a) or 408(b)
of the Code that is eligible to be rolled over and would otherwise be includible
in gross income.

 

V-10



--------------------------------------------------------------------------------

(3) Any Transfer Contribution Account, ESOP Merger Account or Retirement Savings
Plan Merger Account that would cause this Plan to be a transferee plan within
the meaning of Section 401(a)(11)(B)(iii)(III) of the Code shall be accounted
for separately, and shall be subject to the requirements of Sections 401(a)(11)
and 417 of the Code.

 

(h) No Duty to Inquire. The Trustee shall have no right or duty to inquire into
the amount of any contribution made by an Employer or any Participant or the
method used in determining the amount of any such contribution, or to collect
the same, but the Trustee shall be accountable only for funds actually received
by it.

 

V-11



--------------------------------------------------------------------------------

ARTICLE VI

 

Participants’ Accounts and Allocation of Contributions

 

(a) Common Fund. The assets of the Trust shall constitute a common fund in which
each Participant shall have an undivided interest.

 

(b) Establishment of Accounts.

 

(1) The Plan Administrator shall establish and maintain with respect to each
Participant an account, designated as a Nonelective Contribution Account,
Elective Contribution Account, Matching Contribution Account and Qualified
Nonelective Contribution Account.

 

(2)        (A) For each Participant who has been credited with a rollover
contribution or a transfer from another qualified plan pursuant to Article V,
the Plan Administrator shall establish and maintain a Rollover Contribution
Account or a Transfer Contribution Account.

 

   (B) In the case of a direct transfer of assets from another plan, the
protected benefits (within the meaning of Section 411(d)(6) of the Code)
attributable to the transferor plan shall apply to the assets in the
Participant’s Transfer Contribution Account.

 

(3) The Plan Administrator shall establish and maintain an ESOP Merger Account
and/or a Retirement Savings Plan Merger Account for each Participant for whom
assets from the Tech Data Corporation Employee Stock Ownership Plan and/or the
Tech Data Corporation Retirement Savings Plan have been merged into this Plan.

 

(4) The Plan Administrator may establish such additional Accounts as are
necessary to reflect a Participant’s interest in the Trust Fund.

 

(c) Interests of Participants. The interest of a Participant in the Trust Fund
shall be the vested balance remaining from time to time in his Accounts after
making the adjustments required in paragraph (d).

 

(d) Adjustments to Accounts. Subject to the provisions of paragraph (e), the
Accounts of a Participant shall be adjusted from time to time as follows:

 

(1) First, the value of a Participant’s Accounts shall be converted into units
or shares.

 

(2) Next, contributions made on each Valuation Date shall be credited in
accordance with the following and shall be used to purchase additional units or
shares:

 

   (A) The Elective Contribution Account of a Participant shall be credited with
any elective contributions not previously credited.

 

VI-1



--------------------------------------------------------------------------------

(B) The Matching Contribution Account of a Participant shall be credited with
any matching contributions made by his Employer not previously credited.

 

(C) The Nonelective Contribution Account of a Participant shall be credited with
his share of the nonelective contribution not previously credited, if any, made
by his Employer with respect to the Plan Year to which such contribution
relates. The amount of the nonelective contribution credited to a Participant
shall be the amount that bears the same ratio to the total of such nonelective
contributions as the Participant’s Compensation bears to the total Compensation
of all Participants who are entitled to share in the nonelective contributions
for the Plan Year.

 

(i) A Participant shall not be entitled to share in the nonelective contribution
for a Plan Year unless (a) the Plan Year constitutes a Year of Service for such
Participant and he is employed by his Employer on the last day of the Plan Year,
or (b) his employment is terminated during the Plan Year as a result of
retirement, disability or death.

 

(ii) a. I. In the event that the requirements set forth in subparagraph (i)
above would cause this Plan to fail to satisfy the coverage requirement
described in subparagraph (ii)a.II. below, a Participant shall be entitled to
share in the nonelective contribution if he satisfies the requirements of
subparagraph (ii)b. below.

 

II. In order to satisfy the coverage requirement of this subparagraph (ii)a.II.
for the Plan Year, the Plan’s ratio percentage (as described in subparagraph
(ii)a.III. below) with respect to the Employer contribution for the Plan Year
shall be at least seventy percent (70%).

 

III. For purposes of this subparagraph (ii)a., “ratio percentage” shall mean the
percentage (rounded to the nearest hundredth of a percentage point) determined
by dividing the percentage of the Non-Highly Compensated Employees (as defined
below) who benefit under the Plan by the percentage of the Highly Compensated
Employees who benefit under the Plan.

 

VI-2



--------------------------------------------------------------------------------

1. For purposes of determining the ratio percentage applicable to any
contribution made pursuant to Article V and allocated pursuant to Article VI,
the percentage of the Non-Highly Compensated Employees who benefit under the
Plan shall be determined by dividing the number of Non-Highly Compensated
Employees who are Participants in the Plan and are entitled to share in the
applicable contribution under the Plan by the total number of Non-Highly
Compensated Employees who have met the service requirements of paragraph (b) of
Article IV. The percentage of the Highly Compensated Employees who benefit under
the Plan shall be determined by dividing the number of Highly Compensated
Employees who are Participants in the Plan and are entitled to share in the
applicable contribution under the Plan by the total number of Highly Compensated
Employees who have met the service requirements of paragraph (b) of Article IV.

 

2. The Plan’s ratio percentage shall be determined as of the last day of the
Plan Year, taking into account all Employees who were Employees on any day
during the Plan Year.

 

b. If this Plan would otherwise fail to satisfy the requirements of subparagraph
(ii)a. for the Plan Year, a Participant shall be entitled to share in the
Employer nonelective contribution credited if the following requirements are
satisfied:

 

I. he is a Non-Highly Compensated Employee;

 

II. he completes more than 500 Hours of Service during such Plan Year,
regardless of whether he is employed by his Employer on the last day of the Plan
Year; and

 

III. the crediting of a share of the contribution to the Participant is required
by this subparagraph (ii)b.III. The number of Participants

 

VI-3



--------------------------------------------------------------------------------

required to be credited with a contribution by this subparagraph (ii)b.III. (the
“Required Number of Participants”), when added to the Non-Highly Compensated
Employees who are eligible to be credited with a contribution pursuant to the
provisions of subparagraph (C)(i), shall be equal to the minimum number of
Non-Highly Compensated Employees who are required to be credited with an
Employer contribution under the Plan during the Plan Year in order to satisfy
the minimum coverage requirement of subparagraph (ii)a. A Participant will be
credited with a contribution under this subparagraph (ii)b.III. if the
Participant is among the Required Number of Participants paid the lowest
Compensation by his Employer for the Plan Year (determined without regard to
those Participants who are entitled to be credited with a contribution pursuant
to subparagraph (C)(i) above).

 

(D) The Qualified Nonelective Contribution Account of a Participant shall be
credited with his share of the qualified nonelective contribution made by his
Employer not previously credited as follows:

 

(i) The amount of the qualified nonelective contribution shall be credited first
to the Participant who is a Non-Highly Compensated Employee and whose eligible
Compensation as described in paragraph (k) of Article I for the Plan Year is the
lowest of all Plan Participants in an amount that does not exceed the
limitations on Annual Additions described in paragraph (e) of this Article;
provided, further, that if any qualified nonelective contributions remain to be
credited, then such qualified nonelective contributions shall be credited to the
Non-Highly Compensated Employee whose eligible Compensation as described in
paragraph (k) of Article I for the Plan Year is the second lowest of all Plan
Participants in the same manner as the first level of crediting and such
crediting process shall continue until all of the qualified nonelective
contributions are credited; provided, however, that a Participant who is a
Highly Compensated Employee or a Non-Highly Compensated Employee who has not met
the minimum age and service requirements of Section 410(a)(1)(a) of the Code as
of the last day of the Plan Year for which the qualified nonelective
contribution is being made shall not be eligible to be credited with qualified
nonelective contributions.



 

 

VI-4



--------------------------------------------------------------------------------

(ii) Adequate accounting procedures shall be established so that portions
credited to the Qualified Nonelective Contribution Account and used to determine
the Actual Contribution Percentage and the Actual Deferral Percentage may be
separately identified.

 

   (E) The Rollover Contribution Account and Transfer Contribution Account of a
Participant shall be credited with any rollover or transfer contributions not
previously credited.

 

   (F) Elective, Employer (matching and nonelective) and qualified nonelective
contributions shall be attributable to the Plan Year with respect to which such
contributions relate.

 

(3) Finally, the amount of distributions, withdrawals or transfers between
investment funds, or other fees not previously charged to the Participant’s
Accounts shall be charged to the appropriate Accounts of the Participant and the
number of units or shares equal in value to the amount paid from the
Participant’s Accounts shall be deducted from the Participant’s outstanding
units or shares.

 

(4) For each Plan Year in which this Plan is a Top Heavy Plan, a Participant who
is employed by an Employer on the last day of such Plan Year and who is a
Non-Key Employee for such Plan Year shall be entitled to receive a combined
credit of contributions and forfeitures to his Nonelective Contribution Account
and his Qualified Nonelective Contribution Account equal in the aggregate to at
least three percent (3%) of his Section 415 Compensation (or, if less, the
highest percentage of such Section 415 Compensation credited to a Key Employee’s
Account hereunder, as well as his employer contribution accounts under any other
defined contribution plan maintained by such Employer or an Affiliate, including
any elective contribution to any plan subject to Section 401(k) of the Code),
except to the extent such a contribution is made by an Employer or an Affiliate
on behalf of the Employee for the Plan Year to any other defined contribution
plan maintained by such Employer or Affiliate. For Plan years beginning after
December 31, 2001, Employer matching contributions shall be taken into account
for purposes of satisfying the minimum contribution requirements of Section
416(c)(2) of the Code and the Plan. The preceding sentence shall apply with
respect to matching contributions under the Plan or, if the Plan provides that
the minimum contribution requirement shall be met in another plan, such other
plan. Employer matching contributions that are used to satisfy the minimum
contribution requirements shall be treated as matching contributions for
purposes of the actual contribution percentage test and other requirements of
Section 401(m) of the Code.

 

(5) The Plan Administrator also may adopt such additional accounting procedures
as are necessary to accurately reflect each Participant’s interest in the Trust
Fund, which procedures shall be effective upon approval by the Employer. All
such procedures shall be applied in a consistent and nondiscriminatory manner.

 

VI-5



--------------------------------------------------------------------------------

(e) Limitation on Allocation of Contributions.

 

(1) Notwithstanding anything contained in this Plan to the contrary, for Plan
Years beginning after December 31, 2001, and except to the extent permitted
under Section V(a)(1)(B) and Section 414(v) of the Code, if applicable, the
Annual Addition that may be contributed or allocated to a Participant’s account
under the Plan for any limitation year shall not exceed the lesser of:

 

(A) $40,000, as adjusted for increases in the cost-of-living under Section
415(d) of the Code; or

 

(B) 100 percent of the Participant’s compensation, within the meaning of Section
415(c)(3) of the Code, for the limitation year.

 

(2) The compensation limit referred to in subparagraph (e)(1)(B) above shall not
apply to any contribution for medical benefits after separation from service
(within the meaning of Section 401(h) or Section 419A(f)(2) of the Code) which
is otherwise treated as an annual addition.

 

(3) In the event that the Annual Additions, under the normal administration of
the Plan, would otherwise exceed the limits set forth above for any Participant,
or in the event that any Participant participates in both a defined benefit plan
and a defined contribution plan maintained by any Employer or any Affiliate and
the aggregate annual additions to and projected benefits under all of such
plans, under the normal administration of such plans, would otherwise exceed the
limits provided by law, then the Plan Administrator shall take such actions,
applied in a uniform and nondiscriminatory manner, as will keep the annual
additions and projected benefits for such Participant from exceeding the
applicable limits provided by law. Excess Annual Additions shall be disposed of
as provided in subparagraph (3). Adjustments shall be made to this Plan, if
necessary to comply with such limits, before any adjustments may be made to
other plans.

 

(4) If as a result of the allocation of forfeitures, a reasonable error in
estimating a Participant’s Section 415 Compensation, a reasonable error in
determining the amount of elective contributions that may be made with respect
to any Participant under the limits of Section 415 of the Code, or other
circumstances permitted under Section 415 of the Code, the Annual Additions
attributable to Employer contributions for a particular Participant would cause
the limitations set forth in this paragraph (e) to be exceeded, the excess
amount shall be deemed first to consist of elective contributions, which excess
shall be returned to the Participant. Any remaining excess amount shall be used
to reduce Employer contributions for the next Plan Year (and succeeding Plan

 

VI-6



--------------------------------------------------------------------------------

Years, as necessary) for that Participant if that Participant is covered by the
Plan as of the end of the Plan Year. If the Participant is not covered by the
Plan as of the end of the Plan Year, such excess amount shall be held
unallocated in a suspense account for the Plan Year and reallocated among the
Participants as of the end of the next Plan Year to all of the Participants in
the Plan in the same manner as an Employer contribution under the terms of
paragraph (d) of this Article VI before any further Employer contributions are
allocated to the Accounts of the Participants, and such allocations shall be
treated as Annual Additions to the Accounts of the Participants. In the event
that the limits on Annual Additions for any Participant would be exceeded before
all of the amounts in the suspense account are allocated among the Participants,
then such excess amounts shall be retained in the suspense account to be
reallocated as of the end of the next Plan Year and any succeeding Plan Years
until all amounts in the suspense account are exhausted.

 

(f) Exercise of Voting and Other Rights. Any voting and other rights with
respect to shares of Employer Securities held as part of each Participant’s
Accounts, or a part of any suspense account within the Trust Fund shall be
exercised as follows:

 

(1)        (A) If any Employer does not have a registration-type class of
securities, as defined in Section 409(e) of the Code, each Participant who is an
Employee of such Employer shall be entitled to direct the Trustee as to the
exercise of any voting rights, attributable to shares allocated to his Accounts,
with respect to the approval or disapproval of any corporate merger or
consolidation, recapitalization, reclassification, liquidation, dissolution, or
sale of substantially all assets of a trade or business.

 

   (B) If any Employer has a registration-type security, as defined in Section
409(e) of the Code, any voting and other rights with respect to Employer
Securities (including fractional shares) allocated to any Participant’s Accounts
shall be exercised by the Trustee in accordance with instructions received from
such Participant.

 

   (C) In connection with the exercise of the rights set forth in subparagraphs
(A) and (B) above, the Trustee shall notify each Participant at least thirty
(30) days prior to the date upon which such rights are to be exercised;
provided, however, that the Trustee shall not be under any obligation to notify
the Participants sooner that it receives such information as a security holder
of record. In the event the notice received by the Trustee makes it impossible
for the Trustee to comply with such thirty (30) day notice requirement, the
Trustee shall notify the Participants regarding the exercise of such rights as
soon as practicable. The notification shall include all information distributed
to the security holders of record by the Employer regarding the exercise of such
rights.

 

VI-7



--------------------------------------------------------------------------------

(D) Any voting and other rights with respect to Employer Securities (including
fractional shares) held by the Trustee that are not allocated to the
Participants’ Accounts shall be exercised by the Trustee in its discretion.

 

VI-8



--------------------------------------------------------------------------------

ARTICLE VII

 

Benefits Under the Plan

 

(a) Retirement Benefit

 

(1) A Participant shall be entitled to a retirement benefit upon his Normal
Retirement Date. Until a Participant actually retires from the employ of his
Employer, his retirement benefit shall not be paid and he shall continue to be
treated in all respects as a Participant.

 

(2) Upon the retirement of a Participant as provided in subparagraph (1), such
Participant shall be entitled to a retirement benefit paid in accordance with
Article VIII in an amount equal to 100% of the balance in his Accounts as of the
date of distribution of his benefit.

 

(b) Disability Benefit

 

(1) In the event a Participant’s employment with his Employer is terminated by
reason of his total and permanent disability, such Participant shall be entitled
to a disability benefit paid in accordance with Article VIII in an amount equal
to 100% of the balance in his Accounts as of the date of distribution of his
benefit.

 

(2) Total and permanent disability shall mean a medically determinable physical
or mental impairment of a Participant which can be expected to result in death
or which has lasted or can be expected to last for a continuous period of not
less than twelve (12) months and which renders him unable to engage in any
substantial gainful activity. The disability of a Participant will be deemed to
have occurred only when certified by a physician who is acceptable to the Plan
Administrator and only if such proof is received by the Administrator within
sixty (60) days after the date of the termination of such Participant’s
employment.

 

(c) Termination of Employment Benefit

 

(1) In the event a Participant’s employment with his Employer is terminated for
reasons other than retirement, total and permanent disability or death, such
Participant shall be entitled to a termination of employment benefit paid in
accordance with Article VIII in an amount equal to his vested interest in the
balance in his Accounts as of the date of distribution of his benefit.

 

VII-1



--------------------------------------------------------------------------------

(2)        (A) A Participant’s vested interest in his Matching Contribution
Account and his Nonelective Contribution Account shall be a percentage of the
balance of such Accounts as of the applicable Valuation Date, based upon such
Participant’s Years of Service as of the date of the termination of his
employment, as follows:

 

TOTAL NUMBER OF YEARS OF SERVICE

--------------------------------------------------------------------------------

   VESTED INTEREST


--------------------------------------------------------------------------------

 

Less than 1 Year of Service

   0 %

1 year, but less than 2 years

   25 %

2 years, but less than 3 years

   50 %

3 years, but less than 4 years

   75 %

4 or more years

   100 %

 

(B) Notwithstanding the foregoing, a Participant shall be 100% vested in his
Matching Contribution Account and his Nonelective Contribution Account upon
attaining his Normal Retirement Date if he is still an Employee. A Participant’s
vested interest in his Elective Contribution Account, Qualified Nonelective
Contribution Account, Retirement Savings Plan Merger Account and his Rollover
Contribution Account shall be 100% regardless of the number of his Years of
Service.

 

(C) A Participant’s vested interest in his ESOP Merger Account shall be a
percentage of the balance of such Accounts as of the applicable Valuation Date,
based upon such Participant’s Years of Service as of the date of the termination
of his employment, as follows:

 

TOTAL NUMBER OF YEARS OF SERVICE

--------------------------------------------------------------------------------

   VESTED INTEREST


--------------------------------------------------------------------------------

 

Less than 3 Years of Service

   0 %

3 years, but less than 4 years

   20 %

4 years, but less than 5 years

   40 %

5 years, but less than 6 years

   60 %

6 years, but less than 7 years

   80 %

7 or more years

   100 %

 

(D) Notwithstanding the provisions of paragraph (c)(2)(C), above, for any Plan
Year in which this Plan is a Top Heavy Plan, a Participant’s vested interest in
his ESOP Merger Account shall be a percentage of the balance of his ESOP Merger
Account based upon such Participant’s Years of Service as of the date of the
termination of his employment, as follows:

 

TOTAL NUMBER OF YEARS OF SERVICE

--------------------------------------------------------------------------------

   VESTED INTEREST


--------------------------------------------------------------------------------

 

Less than 2 Years of Service

   0 %

2 years, but less than 3 years

   20 %

3 years, but less than 4 years

   40 %

4 years, but less than 5 years

   60 %

5 years, but less than 6 years

   80 %

6 or more years

   100 %

 

VII-2



--------------------------------------------------------------------------------

(E) If at any time this Plan ceases to be a Top Heavy Plan after being a Top
Heavy Plan for one or more Plan Years, such change from being a Top Heavy Plan
shall be treated as if it were an amendment to the Plan’s vesting schedule for
purposes of paragraph 1 of Article XII.

 

(F) Notwithstanding the foregoing, a Participant shall be 100% vested in his
ESOP Merger Account upon attaining his Normal Retirement Date if he is still an
Employee.

 

(3) If the termination of employment results in five consecutive One Year Breaks
in Service, then upon the occurrence of such five consecutive One Year Breaks in
Service, the nonvested interest of the Participant in his Matching Contribution
Account, Nonelective Contribution Account and ESOP Merger Account as of the
Valuation Date concurring with the date of his termination of employment shall
be deemed to be forfeited. Such forfeited amount shall be used to reduce his
Employer’s contributions (other than elective contributions) under Article V. If
the Participant is later reemployed by an Employer or an Affiliate, the
unforfeited balance, if any, in his Matching Contribution Account, Nonelective
Contribution Account and ESOP Merger Account that has not been distributed to
such Participant shall be set aside in a separate account, and such
Participant’s Years of Service after any five consecutive One Year Breaks in
Service resulting from such termination of employment shall not be taken into
account for the purpose of determining the vested interest of such Participant
in the balance of his Matching Contribution Account, Nonelective Contribution
Account and ESOP Merger Account that accrued before such five consecutive One
Year Breaks in Service.

 

(4)        (A) Notwithstanding any other provision of this paragraph (c), if at
any time a Participant is less than 100% vested in his Accounts and, as a result
of his termination of employment, he receives his entire vested termination of
employment benefit pursuant to the provisions of Article VIII, and the
distribution of such benefit is made not later than the close of the fifth Plan
Year following the Plan Year in which such termination occurs (or such longer
period as may be permitted by the Secretary of the Treasury, through regulations
or otherwise), then upon the occurrence of such distribution, the non-vested
interest of the Participant in his Accounts shall be deemed to be forfeited.
Such forfeited amount shall be used to reduce his Employer’s contributions
(other than elective contributions) under Article V.

 

   (B) If a Participant is not vested as to any portion of his Accounts, he will
be deemed to have received a distribution immediately following his termination
of employment. Upon the occurrence of such deemed distribution, the non-vested
interest of the Participant in his Accounts shall be deemed to be forfeited.
Such forfeited amount shall be used to reduce his Employer’s contributions
(other than elective contributions) under Article V.

 

VII-3



--------------------------------------------------------------------------------

(C) If a Participant whose interest is forfeited under this subparagraph (4) is
reemployed by an Employer prior to the occurrence of five consecutive One Year
Breaks in Service commencing after his distribution, then such Participant shall
have the right to repay to the Trust, before the date that is the earlier of (1)
five years after the Participant’s resumption of employment, or (2) the close of
a period of five consecutive One Year Breaks in Service, the full amount of the
termination of employment benefit previously distributed to him. If the
Participant elects to repay such amount to the Trust within the time periods
prescribed herein, or if a non-vested Participant whose interest was forfeited
under this subparagraph (4) is reemployed by an Employer prior to the occurrence
of five consecutive One Year Breaks in Service, the non-vested interest of the
Participant previously forfeited pursuant to the provisions of this subparagraph
(4) shall be restored to the Accounts of the Participant, such restoration to be
made from forfeitures of non-vested interests and, if necessary, by
contributions of his Employer, so that the aggregate of the amounts repaid by
the Participant and restored by the Employer shall not be less than the Account
balances of the Participant at the time of forfeiture unadjusted by any
subsequent gains or losses.

 

(d) Death Benefit

 

(1) In the event of the death of a Participant, the Participant’s beneficiary
shall be entitled to a death benefit paid in accordance with Article VIII in an
amount equal to 100% of the balance in his Accounts as of the date of
distribution of his benefit.

 

(2) Subject to the provisions of Article VIII, at any time and from time to
time, each Participant shall have the unrestricted right to designate a
beneficiary to receive his death benefit and to revoke any such designation.
Each designation or revocation shall be evidenced by written instrument filed
with the Plan Administrator, signed by the Participant and bearing the signature
of a witness to his signature. In the event that a Participant has not
designated a beneficiary or beneficiaries, or if for any reason such designation
shall be legally ineffective, or if such beneficiary or beneficiaries shall
predecease the Participant, then the personal representative of the estate of
such Participant shall be deemed to be the beneficiary designated to receive
such death benefit, or if no personal representative is appointed for the estate
of such Participant, then his next of kin under the statute of descent and
distribution of the state of such Participant’s domicile at the date of his
death shall be deemed to be the beneficiary or beneficiaries to receive such
death benefit.

 

VII-4



--------------------------------------------------------------------------------

(3) Notwithstanding the foregoing, except as provided in paragraph (c) of
Article VIII with respect to the Retirement Savings Plan Merger Account, if the
Participant is married as of the date of his death, the Participant’s surviving
spouse shall be deemed to be his designated beneficiary and shall receive the
full amount of the death benefit attributable to the Participant unless the
spouse consents or has consented to the Participant’s designation of another
beneficiary. Any such consent to the designation of another beneficiary must
acknowledge the effect of the consent, must be witnessed by a Plan
representative or by a notary public and shall be effective only with respect to
that spouse. A spouse’s consent shall be a restricted consent (which may not be
changed as to the beneficiary unless the spouse consents to such change in the
manner described herein). Notwithstanding the preceding provisions of this
subparagraph (3), a Participant shall not be required to obtain spousal consent
to his designation of another beneficiary if (A) the Participant is legally
separated or the Participant has been abandoned, and the Participant provides
the Plan Administrator with a court order to such effect, or (B) the spouse
cannot be located.

 

VII-5



--------------------------------------------------------------------------------

ARTICLE VIII

 

Payment of Benefits

 

(a) Time of Benefit Payment.

 

(1)        (A) The distribution of the retirement, disability, termination of
employment or death benefit to which a Participant is entitled under paragraph
(a), (b), (c) or (d) of Article VII shall commence as soon as administratively
practicable following the Participant’s retirement, disability, death or
termination of employment.

 

   (B) For Plan Years beginning after December 31, 2001, a Participant’s
elective contributions, qualified nonelective contributions and earnings
attributable to these contributions shall be distributed on account of the
Participant’s severance from employment. However, such a distribution shall be
subject to the other provisions of the Plan regarding distributions, other than
provisions that require a separation from service before such amounts may be
distributed.

 

(2) Notwithstanding the foregoing, in the case of a Participant’s ESOP Merger
Account, the distribution of the retirement, disability, termination of
employment or death benefit to which a Participant is entitled under paragraph
(a), (b), (c) or (d) of Article VII which is attributable to his ESOP Merger
Account shall commence not later than the date provided for in this subparagraph
(2).

 

   (A) The distribution of the retirement, disability or death benefit to which
a Participant is entitled under paragraph (a), (b) or (d) of Article VII shall
commence within the 12 month period following the close of the Plan Year in
which the Participant’s employment with an Employer terminates on or after his
Normal Retirement Date, disability or death, as the case may be.

 

   (B) The distribution of the termination of employment benefit to which a
Participant is entitled under paragraph (c) of Article VII shall commence within
the 12 month period following the close of the Plan Year that is the fifth Plan
Year following the Plan Year in which the Participant’s termination of
employment occurs, except that this subparagraph (2)(B) shall not apply if the
Participant is reemployed by an Employer before the first day of such fifth Plan
Year.

 

(3)        (A) Notwithstanding the foregoing provisions of this paragraph (and
except as otherwise provided in paragraph (c) of this Article with respect to
any Retirement Savings Plan Merger Account), no distribution shall be made of
the retirement, disability or termination of employment benefit to which a
Participant is entitled under paragraph (a), (b) or (c) of

 

VIII-1



--------------------------------------------------------------------------------

Article VII prior to his Normal Retirement Date unless the value of his benefit
attributable to Employer contributions and Employee contributions, if any,
determined at the time of distribution, does not exceed $5,000, or unless the
Participant consents to the distribution.

 

(B) In the event that a Participant does not consent to a distribution of a
benefit in excess of $5,000 to which he is entitled under paragraph (a), (b) or
(c) of Article VII, the amount of his benefit shall be paid to the Participant
not later than sixty (60) days after the last day of the Plan Year in which the
Participant reaches his Normal Retirement Date.

 

(4) Notwithstanding anything contained herein to the contrary, any distribution
paid to a Participant (or, in the case of a death benefit, to his beneficiary or
beneficiaries) pursuant to this paragraph shall commence not later than the
earlier of:

 

(A) the 60th day after the last day of the Plan Year in which the Participant’s
employment is terminated or, if later, in which occurs the Participant’s Normal
Retirement Date; or

 

(B) April 1 of the calendar year immediately following

 

(i) the calendar year in which the Participant reaches age 70 1/2, or

 

(ii) if later, the calendar year in which the Participant retires; provided,
however, that this subparagraph (4)(B)(ii) shall not apply in the case of a
Participant who is a 5% owner (as defined in Section 416 of the Code) with
respect to the Plan Year ending in the calendar year in which the Participant
attains age 70 1/2.

 

(5) If a distribution is one to which Sections 401(a)(11) and 417 of the Code do
not apply, such distribution may commence less than 30 days after the notice
required under Section 1.411(a)-11(c) of the Income Tax Regulations is given,
provided that:

 

(A) the Plan Administrator clearly informs the Participant that the Participant
has a right to a period of at least 30 days after receiving the notice to
consider the decision of whether or not to elect a distribution (and, if
applicable, a particular distribution option), and

 

(B) the Participant, after receiving the notice, affirmatively elects a
distribution.

 

VIII-2



--------------------------------------------------------------------------------

(b) Form of Benefit Payment. Except as otherwise provided in paragraph (c) of
this Article with respect to the Retirement Savings Plan Merger Account, the
form of benefit payment shall be determined by the Participant or, in the case
the Participant has died, his beneficiary or beneficiaries. The options are:

 

(1)        (A) A lump sum distribution in cash or Employer Securities to the
extent permitted by paragraph (d) of this Article; or

 

(B)        (i) In the case of a distribution from the Participant’s ESOP Merger
Account, a distribution consisting of substantially equal annual or more
frequent payments over a period not longer than the greater of (i) five years,
or (ii) in the case of a Participant with a benefit the value of which exceeds
$500,000, five years plus one additional year (but not more than five additional
years) for each $100,000 or fraction thereof by which such benefit exceeds
$500,000. The dollar amounts contained in this subparagraph (B) shall be
adjusted by the Secretary pursuant to Section 409(o)(2) of the Code.

 

(ii) The portion of the Accounts of a Participant, or, in the case such
Participant is dead, of his beneficiary or beneficiaries, that is not needed to
make annual payments during the then current Plan Year shall remain a part of
the Trust Fund and shall participate in the net increase or net decrease in the
value of said Trust Fund as provided therein.

 

(2) Notwithstanding the provisions of subparagraph (1)(B) above:

 

(A) In the case of a retirement, disability or termination of employment
benefit, in no event shall payments extend beyond the life expectancy of the
Participant or the joint life expectancy of the Participant and his designated
beneficiary. If the Participant dies before receiving the entire amount payable
to him, the balance shall be paid to his designated beneficiary or, if there is
none, to the beneficiary specified Article VII; in each case the balance shall
be distributed at least as rapidly as under the method being used prior to the
Participant’s death.

 

(B) In the case of a death benefit,

 

(i) payment to the designated beneficiary shall begin within one year following
the Participant’s death (unless the designated beneficiary is the Participant’s
surviving spouse, in which case such benefit shall begin no later than the date
the Participant would have reached age 70-1/2) and shall not, in any event,
extend beyond the life expectancy of the designated beneficiary, and

 

VIII-3



--------------------------------------------------------------------------------

(ii) payment to a non-designated beneficiary shall be totally distributed within
five years from the date of the Participant’s death.

 

(C)      (A) Notwithstanding the foregoing, payments under any of the options
described in this paragraph shall satisfy the incidental death benefit
requirements and all other applicable provisions of Section 401(a)(9) of the
Code, the regulations issued thereunder (including Prop. Reg. Section
1.401(a)(9)-2), and such other rules thereunder as may be prescribed by the
Commissioner.

 

(D) For purposes of distributions required to commence pursuant to Section
401(a)(9) of the Code, life expectancies shall not be recalculated.

 

(c) Retirement Savings Plan Merger Accounts, Special Distribution Requirements.
Notwithstanding the provisions of paragraphs (a) or (b) of this Article, any
amounts attributable to a Retirement Savings Plan Merger Account to which a
Participant is entitled under paragraph (a), (b), (c) or (d) of Article VII
shall be subject to the requirements of this paragraph (c).

 

(1) No distribution shall be made of (1) the retirement, disability or
termination of employment benefit attributable to Retirement Savings Plan Merger
Account to which a Participant is entitled under paragraph (a), (b) or (c) of
Article VII or (2) the death benefit attributable to Retirement Savings Plan
Merger Account to which a Participant’s spouse is entitled under paragraph (d)
of Article VII and which is payable in the form of a Qualified Preretirement
Survivor Annuity, prior to the Participant’s Normal Retirement Date unless the
value of his aggregate benefit does not (and did not at the time of any prior
distribution) exceed $5,000, or unless the Participant and his spouse consent to
the distribution. Notwithstanding the foregoing, no consent of a Participant’s
spouse is needed for the distribution of benefit attributable to his Retirement
Savings Plan Merger Account to which a Participant is entitled if such
distribution is made in the form of a Qualified Joint and Survivor Annuity. If
the Participant is unable to obtain spousal consent with respect to the
distribution of the Participant’s Retirement Savings Plan Merger Account, the
Participant may elect a distribution of his entire benefit attributable to his
Accounts under the Plan other than his Retirement Saving Plan Merger Account.

 

(2) In the case of a Participant entitled to a distribution of benefits
attributable to his Retirement Savings Plan Merger Account who is living on his
Annuity Starting Date, any benefit attributable to his Retirement Savings Plan
Merger Account and payable pursuant to paragraph (a), (b) or (c) of Article VII
before his Annuity Starting Date shall be paid in the form having the effect of
a Qualified Joint and Survivor Annuity, unless the Participant elects in writing
to waive the Qualified Joint and Survivor Annuity.

 

VIII-4



--------------------------------------------------------------------------------

(A) Any such election with respect to the Participant’s Retirement Savings Plan
Merger Account shall be invalid and shall not take effect unless:

 

(i) it is made by the Participant and received by the Plan Administrator during
the 90-day period ending on the Annuity Starting Date; and

 

(ii) in the case of Participant who has a spouse, the spouse consents or has
consented in writing to such election, such consent acknowledges the effect of
such election and such consent is witnessed by a representative of the Plan or a
notary public; or the Participant or his beneficiary establishes to the
satisfaction of the Plan Administrator that the consent otherwise required may
not be obtained because there is no spouse, because the spouse cannot be located
or because of such other circumstances as may be prescribed by the Secretary of
the Treasury. Any consent by a spouse shall only be effective with respect to
such spouse. A spouse’s consent may be either a restricted consent (which may
not be changed as to either the beneficiary or the form of payment unless the
spouse consents to such change in the manner described herein) or a blanket
consent (which acknowledges that the spouse has the right to limit consent only
to a specific beneficiary or a specific form of payment, and that the spouse
voluntarily elects to relinquish one or both of such rights).

 

(B) At least 30 days, but no more than 90 days before the Annuity Starting Date,
a Participant shall be provided a form for the purpose of making the appropriate
elections under the foregoing provisions of this section paragraph (c)(2).
Accompanying such election form shall be a written explanation of (i) the terms
and conditions of a Qualified Joint and Survivor Annuity; (ii) the Participant’s
right to make and the effect of an election to waive the Qualified Joint and
survivor Annuity form of benefit; (iii) the material features, and an
explanation of the relative values of, the optional forms of benefit available
under the Plan; (iv) the rights of a Participant’s spouse; and (v) the right to
make, and the effect of, a revocation of a previous election to waive the
Qualified Joint and Survivor Annuity. Once an election is made, it may be
revoked in writing. Thereafter, another election may be made; provided, however,
that the new election is received by the Administrator prior to the date on
which payment of benefits commences and the other provisions of this paragraph
(c)(2) are met with respect to such new election. Notwithstanding the foregoing,
a Participant can affirmatively elect to receive payment of benefits prior to
the expiration of the aforementioned 30 day period if (i) the Plan Administrator
provides information to the

 

VIII-5



--------------------------------------------------------------------------------

Participant that clearly indicates that the Participant has at least 30 days to
consider his election, (ii) the Participant is permitted to revoke such election
anytime prior to date payment of benefits commence and (iii) the payment of
benefits shall not commence until at least the eighth (8th) day following the
day the Participant is provided with aforementioned election form and written
explanation regarding the payment of benefits.

 

(3) If a Participant who is entitled to benefits attributable to his Retirement
Savings Plan Merger Account dies before his Annuity Starting Date and has a
spouse on the date of his death, any death benefit attributable to his
Retirement Savings Plan Merger Accounts shall be paid in the form having the
effect of a Qualified Preretirement Survivor Annuity unless the Participant
elects in writing to waive the Qualified Preretirement Survivor Annuity and
designate a nonspouse beneficiary.

 

   (A) Such election to waive the Qualified Preretirement Survivor Annuity and
designate a nonspouse beneficiary shall be invalid and shall not take effect
unless:

 

(i) it is made by the Participant and received by the Plan Administrator during
the period that begins on the first day of the Plan Year in which the
Participant reaches age 35 (or if the Participant’s employment is terminated
before he attains age 35, the date on which such Participant’s employment is
terminated) and that ends on the date of the Participant’s death (subject to
such regulations as may be issued by the Secretary of Treasury)

 

(ii) the Participant’s spouse consents or has consented in writing to such
election and to any designation of a nonspouse beneficiary, such consent
acknowledges the effect of such election and such consent is witnessed by a
representative of the Plan or a notary public; or the Participant or his
beneficiary establishes to the satisfaction of the Plan Administrator that the
consent otherwise required may not be obtained because there is no spouse,
because the spouse cannot be located or because of such other circumstances as
may be prescribed by the Secretary of the Treasury. Any consent by a spouse
shall only be effective with respect to such spouse. A spouse’s consent may be
either a restricted consent (which may not be changed as to the beneficiary or
(except as otherwise permitted by law) form of payment unless the spouse
consents to such change in the manner described herein) or a general consent
(which acknowledges that the spouse has the right to limit consent only to a
specific beneficiary or a specific form of payment, and that the spouse
voluntarily elects to relinquish one or both of such rights).

 

VIII-6



--------------------------------------------------------------------------------

(B) A Participant shall be provided a form for the purpose of making the
appropriate elections under the foregoing provisions of this paragraph (c). Such
form shall be provided (subject to such regulations as may be issued by the
Secretary of the Treasury) during such of the following periods as shall end
last:

 

(i) the period beginning with the first day of the Plan Year in which the
Participant attains age 32 and ending with the last day of the Plan Year
preceding the Plan Year in which the Participant attains age 35;

 

(ii) a reasonable period after he becomes a Participant; or

 

(iii) a reasonable period after his employment is terminated in the case of a
Participant whose employment is terminated before he attains age 35.

 

(C) Accompanying such election form shall be a written explanation of the terms
and conditions and the financial effect of the election and of the rights of the
Participant’s spouse. Once an election is made, it may be revoked in writing.
Thereafter, another election may be made; provided that the new election is
received by the Administrator prior to the Participant’s death and the other
provisions of this paragraph (c) are met with respect to such new election.

 

(D) If the Participant’s death benefit attributable to his Retirement Savings
Plan Merger Account is payable to his spouse as a Qualified Preretirement
Survivor Annuity, or if a spouse executes a restricted consent waiving a
Qualified Preretirement Survivor Annuity and consenting to the designation of a
nonspouse beneficiary, the spouse, or the Participant’s designated beneficiary,
as the case may be, may waive the annuity form of benefit after the
Participant’s death and select an optional form of benefit as provided in
paragraph (c)(5).

 

(4) Notwithstanding paragraphs (c)(2) and (c)(3) of this Article, any benefit
attributable to a Participant’s Retirement Savings Plan Merger Account provided
under this Plan that is not more than $5,000 shall be paid in the form of a lump
sum.

 

(5) In the case of any Participant to whom the provisions of paragraphs (c)(2),
(c)(3) and (c)(4) of this Article do not apply, the manner of payment of his
retirement, disability, death, or other termination of employment benefit
attributable to his Retirement Savings Plan Merger Account shall be determined
by such Participant or, in case such Participant has died, his beneficiary or
beneficiaries. The options are:

 

(A) Option A - Such amount shall be paid in one lump sum in cash.

 

VIII-7



--------------------------------------------------------------------------------

(B) Option B - Such amount shall be paid in a life annuity or a life annuity
with a period certain.

 

(6) The Participant (or his spouse) shall be permitted to elect whether life
expectancies will be recalculated for purposes of distributions under paragraph
(c)(5) of this Article. Such election must be made by the Participant (or his
spouse) no later than the date that distributions are required to commence
pursuant to Section 401(a)(9) of the Code. If the Participant (or his spouse)
fails to make such election, life expectancies shall not be recalculated.

 

(7) Notwithstanding the foregoing, payments under any of the options described
in paragraph (c)(5) of this Article shall satisfy the incidental death benefit
requirements and all other applicable provisions of Section 401(a)(9) of the
Code, the regulations issued thereunder (including Prop. Reg. Section
1.401(a)(9)-2), and such other rules thereunder as may be prescribed by the
Commissioner.

 

(8) Notwithstanding the foregoing provisions of this paragraph (c), for
distributions commencing on and after September 1, 2001, any benefit
attributable to a Participant’s Retirement Savings Plan Merger Account provided
under this Plan shall be paid in the form of a single lump sum payment in cash
and no other form of benefit distribution shall be available to the Participant.

 

(d) Property Distributed. Notwithstanding paragraph (b) of this Article,
distribution of Participant’s balance under his ESOP Merger Account attributable
to Employer Securities will be made in shares of Employer Securities or in cash
in the following manner:

 

(1) A Participant entitled to a distribution will be notified in writing of his
right to demand that all or any part of the distribution be made in whole shares
of Employer Securities, except for cash in lieu of fractional shares. The
Participant may, within thirty (30) days following the date of the Plan
Administrator’s notification of such right, notify the Plan Administrator in
writing of his demand that all or a specified portion of the distribution be
made in whole shares of Employer Securities. If the Participant exercises such
right of demand, the balance in the Participant’s ESOP Merger Account under the
Plan, to the extent necessary to comply with such demand, shall be used to
acquire whole shares of Employer Securities for distribution at the then Fair
Market Value, with the value of fractional shares of Employer Securities
distributed in cash.

 

(2) In the absence of the timely exercise of such right as set forth above, or
if the Participant demands that less than all of such distribution be made in
whole shares of Employer Securities, distribution of the Participant’s

 

VIII-8



--------------------------------------------------------------------------------

benefit, or the portion thereof not demanded in whole shares of Employer
Securities, shall be made in whole shares of Employer Securities, or in cash, or
partially in shares of Employer Securities or partially in cash, as determined
by the Plan Administrator.

 

(3) The right of a Participant to receive a distribution in whole shares of
Employer Securities pursuant to this paragraph (b) shall not apply to the extent
the Participant has exercised his right to diversify his ESOP Merger Account
pursuant to Article X.

 

(e) Share Legend. Shares of Employer Securities held or distributed by the
Trustee may include such legend restrictions on transferability as the Company
may reasonably require in order to assure compliance with applicable federal and
state securities laws.

 

(f) Distribution for a Minor Beneficiary. In the event a distribution is to be
made to a beneficiary who is a minor under the laws of the state in which the
beneficiary resides, the Plan Administrator may, in the Plan Administrator’s
sole discretion, direct that such distribution be paid to the legal guardian or
custodian of such beneficiary as permitted by the laws of the state in which
said beneficiary resides. A payment to the legal guardian or custodian of a
minor beneficiary shall fully discharge the Trustee, Employer, Plan
Administrator, and Plan from further liability on account thereof.

 

(g) Location of Participant or Beneficiary Unknown. In the event that all, or
any portion of the distribution payable to a Participant or his beneficiary,
hereunder shall remain unpaid after the Participant has incurred five
consecutive One Year Breaks in Service solely by reason of the inability of the
Plan Administrator, after sending a registered letter, return receipt requested,
to the last known address, and after further diligent effort, to ascertain the
whereabouts of such Participant or his Beneficiary, the amount so distributable
shall be treated as a forfeiture pursuant to the provisions of Article VII. In
the event a Participant or beneficiary of such Participant is located subsequent
to his benefit being forfeited, the amount forfeited (unadjusted for gains and
losses) shall be restored to the Participant’s Accounts. Such restoration shall
be made from forfeitures occurring in the Plan Year of the restoration and, if
necessary, by contributions of his Employer.

 

(h) Transfer to Other Qualified Plans. The Trustee, upon written direction by
the Plan Administrator, shall transfer some or all of the assets held under the
Trust to another plan or trust meeting the requirements of the Code relating to
qualified plans and trust, whether such transfer is made pursuant to a merger or
consolidation of this Plan with such other plan or trust or for any other
allowable purpose.

 

(i) Direct Rollovers.

 

(1) Notwithstanding any provisions of the Plan to the contrary that would
otherwise limit a distributee’s (as defined below) election under this

 

VIII-9



--------------------------------------------------------------------------------

paragraph, a distributee may elect, at the time and in the manner prescribed by
the Plan Administrator, to have any portion of an eligible rollover distribution
(as defined below) paid directly to an eligible retirement plan (as defined
below) specified by the distributee in a direct rollover (as defined below).

 

(2) For purposes of this paragraph, the following terms shall have the following
meanings:

 

(A) An “eligible rollover distribution” is any distribution of all or any
portion of the balance to the credit of the distributee, except that an eligible
rollover distribution does not include: any distribution that is one of a series
of substantially equal periodic payments (not less frequently than annually)
made for the life (or life expectancy) of the distributee or the joint lives (or
joint life expectancies) of the distributee and the distributee’s designated
beneficiary, or for a specified period of ten years or more; any distribution to
the extent such distribution is required under Code Section 401(a)(9), and the
portion of any distribution that is not includible in gross income (determined
without regard to the exclusion for net unrealized appreciation with respect to
employer securities) and any hardship distribution described in Section
401(k)(2)(B)(i)(IV) of the Code.

 

(B) An “eligible retirement plan” is an individual retirement account described
in Code Section 408(a), an individual retirement annuity described in Code
Section 408(b), an annuity plan described in Code Section 403(a), or a qualified
trust described in Code Section 401(a), that accepts the distributee’s eligible
rollover distribution. However, in the case of an eligible rollover distribution
to the surviving spouse, an eligible retirement plan is an individual retirement
account or individual retirement annuity. For distributions made after December
31, 2001, an eligible retirement plan shall also mean an annuity contract
described in Section 403(b) of the Code and an eligible plan under Section
457(b) of the Code which is maintained by a state, political subdivision of a
state, or any agency or instrumentality of a state or political subdivision of a
state and which agrees to separately account for amounts transferred into such
plan from this Plan. For purposes of the preceding sentence, the definition of
eligible retirement plan shall also apply in the case of a distribution to a
surviving spouse, or to a spouse or former spouse who is the alternate payee
under a qualified domestic relation order, as defined in Section 414(p) of the
Code.

 

(C) A “distributee” includes an Employee or former Employee. In addition, the
Employee’s or former Employee’s surviving spouse and the Employee’s or former
Employee’s spouse or former spouse who is the alternate payee under a qualified
domestic relations order, as defined in Code Section 414(p), are distributees
with regard to the interest of the spouse or former spouse.

 

VIII-10



--------------------------------------------------------------------------------

(D) A “direct rollover” is a payment by the Plan to the eligible retirement plan
specified by the distributee.

 

VIII-11



--------------------------------------------------------------------------------

ARTICLE IX

 

Hardship and Other Distributions

 

(a) Hardship Distributions. The Plan shall not permit hardship distributions.

 

(b) Distributions After Age 59½. Upon reaching age 59½, a Participant may apply
to the Plan Administrator (but not more than once during any 12-month period)
for a single sum distribution of any portion of his Accounts; provided, however,
that such distribution is only available from Accounts which are 100% vested. In
the case of the Retirement Savings Plan Merger Account, the provisions of
paragraph (c) of Article VIII shall apply.

 

(c) In-Service Distribution of ESOP Merger Account.

 

(1) Notwithstanding any other provisions of the Plan or the Trust, each
Qualified Participant in the Plan may elect within 90 days after the close of
each Plan Year in the Qualified Election Period (or more frequently, if
permitted by the Plan Administrator on a uniform, nondiscriminatory basis) to
receive a distribution of the value (determined as of the preceding Valuation
Date) of no more than 25% (in whole multiples of 1%) of the number of shares of
Employer Securities allocated to his ESOP Merger Account.

 

(2) The amount that may be distributed pursuant to this paragraph shall be
determined by multiplying the number of shares of Employer Securities credited
to the Participant’s ESOP Merger Account (including shares of Employer
Securities the value of which has been previously distributed pursuant to this
paragraph) by 25% or, with respect to a Participant’s final election, 50%
reduced by the amount of any prior distributions received by such Participant
pursuant to this paragraph.

 

(3) The Plan Administrator shall direct the Trustee to make distributions under
this paragraph to Qualified Participants pursuant to their valid and timely
elections within 180 days after the end of the Plan Year to which such elections
apply.

 

(4) Notwithstanding the foregoing, a Qualified Participant shall not be entitled
to make the election hereunder for a Plan Year within the Qualified Election
Period if the fair market value of his Employer Securities Account as of the
last day of such Plan Year is less than $500.

 

(5) For purposes of this paragraph, the following definitions shall apply:

 

(A) “Qualified Election Period” shall mean the six Plan Year period beginning
with the first Plan Year in which the Participant first becomes a Qualified
Participant.

 

IX-1



--------------------------------------------------------------------------------

(B) “Qualified Participant” shall mean any Participant who, prior to January 1,
2000, has attained age 55 and has been a Participant in the Tech Data
Corporation Employee Stock Ownership Plan for at least ten years.

 

IX-2



--------------------------------------------------------------------------------

ARTICLE X

 

Investment Funds and Loans to Participants

 

(a) Investment Funds.

 

(1) Each Participant may direct the Plan Administrator to invest his Accounts,
including his ESOP Merger Account, in one or more investment funds that may be
made available from time to time and/or in Employer Securities. A Participant’s
Accounts shall be divided into sub-accounts to properly account for the various
investment funds in which such Accounts are invested. Each sub-account shall be
adjusted as of each Valuation Date in accordance with Article VI to account for
distributions, withdrawals, loans, contributions and forfeitures allocated to it
and with respect to its share of the income, loss, appreciation and depreciation
of such investment fund.

 

(2) This Plan is intended to satisfy the requirements of an “ERISA Section
404(c) Plan” providing Participants (and beneficiaries) with the opportunity to
exercise control over the investment of assets held in their Accounts and to
select, from a broad range of investment funds, the manner in which some or all
of the assets in their Accounts are invested. The Trustee intends to select and
offer investment funds in accordance with Section 404(c) of ERISA and the
regulations thereunder.

 

(3) The Plan Administrator shall establish procedures regarding Participant
investment direction as are necessary, which procedures shall be communicated to
all Participants and applied in a uniform, nondiscriminatory manner.

 

(4) Each investment fund shall be treated separately for purposes of (A)
crediting dividends, interest, and other income on the investments in a
particular investment fund, and all realized and unrealized gains shall be
credited to that fund, and (B) charging brokerage commissions, taxes, and other
charges and expenses in connection with the investments in a particular
investment fund, and all realized and unrealized losses shall be charged to that
fund. Other charges or fees separately incurred and not charged to an investment
fund, and incurred as a result of an election made by a Participant associated
with the investment of his Accounts, shall be charged against his Accounts in
accordance with Article VI.

 

(5) Neither the Trustee, the Plan Administrator, nor any other person shall be
under any duty to question any election by a Participant or to make any
suggestions to him in connection therewith. Any loss occasioned by a
Participant’s election or failure to change an election of an investment fund
shall not be the responsibility of the Trustee, the Plan Administrator, or any
other person. Nor shall the Trustee or the Plan Administrator be liable to any

 

X-1



--------------------------------------------------------------------------------

Participant for failure to make an investment in any investment fund elected by
him if in the exercise of due diligence the Trustee has not been able to acquire
satisfactory securities or other property for that fund satisfying the
specifications and parameters established by the Plan Administrator and
reasonable requirements as to price, terms, and other conditions, or for
inability to liquidate an investment in a fund promptly upon receipt of a new
election form from the Participant.

 

(b) Loans to Participants. Participant loans shall be available under the Plan
in accordance with a written loan policy adopted by the Plan Administrator.

 

X-2



--------------------------------------------------------------------------------

ARTICLE XI

 

Trust Fund and Expenses of Administration

 

(a) Trustee. The Trust Fund shall be held by the Trustee, or by a successor
trustee or trustees, for use in accordance with the Plan under the Trust
Agreement. The Trust Agreement may from time to time be amended in the manner
therein provided. Similarly, the Trustee may be changed from time to time in the
manner provided in the Trust Agreement.

 

(b) Expenses of Administration.

 

(1)        (A) Unless otherwise paid or provided by the Company and the other
Employers, the assets of the Trust Fund shall be used to pay all expenses of the
administration of the Plan and the Trust Fund, including the Trustee’s
compensation, the compensation of any investment manager, the expense incurred
by the Plan Administrator in discharging its duties, all income or other taxes
of any kind whatsoever that may be levied or assessed under existing or future
laws upon or in respect of the Trust Fund, and any interest that may be payable
on money borrowed by the Trustee for the purpose of the Trust.

 

(B)        (i) The Company and the other Employers may pay the expenses of the
Plan and the Trust Fund. Any such payment by the Company or another Employer
shall not be deemed a contribution to this Plan.

 

   (ii) To the extent the Company and/or the other Employers pay expenses of the
Plan and Trust Fund, the Plan Administrator may direct the Trustee to reimburse
the Company and/or the other Employers from the Trust Fund.

 

(2) Notwithstanding anything contained herein to the contrary, no excise tax or
other liability imposed upon the Trustee, the Plan Administrator or any other
person for failure to comply with the provisions of any federal law shall be
subject to payment or reimbursement from the assets of the Trust.

 

(3) For its services, any corporate trustee shall be entitled to receive
reasonable compensation in accordance with its rate schedule in effect from time
to time for the handling of a retirement trust. Any individual trustee shall be
entitled to such compensation as shall be arranged between the Company and the
Trustee by separate instrument; provided, however, that no person who is already
receiving full-time pay from any Employer or any Affiliate shall receive
compensation from the Trust Fund (except for the reimbursement of expenses
properly and actually incurred).

 

XI-1



--------------------------------------------------------------------------------

ARTICLE XII

 

Amendment and Termination

 

(a) Restrictions on Amendment and Termination of Plan. It is the present
intention of the Company to maintain the Plan set forth herein indefinitely.
Nevertheless, the Company specifically reserves to itself the right at any time,
and from time to time, to amend or terminate this Plan in whole or in part;
provided, however, that no such amendment:

 

(1) shall have the effect of vesting in any Employer, directly or indirectly,
any interest, ownership or control in any of the present or subsequent funds
held subject to the terms of the Trust;

 

(2) shall cause or permit any property held subject to the terms of the Trust to
be diverted to purposes other than the exclusive benefit of the Participants and
their beneficiaries or for the administrative expenses of the Plan Administrator
and the Trust;

 

(3) shall (A) reduce any vested interest of a Participant on the later of the
date the amendment is adopted or the date the amendment is effective, except as
permitted by law, or (B) reduce or restrict either directly or indirectly any
benefit provided any Participant prior to the date an amendment is adopted;

 

(4) shall reduce the Accounts of any Participant;

 

(5) shall amend any vesting schedule with respect to any Participant who has at
least three Years of Service at the end of the election period described below,
except as permitted by law, unless each such Participant shall have the right to
elect to have the vesting schedule in effect prior to such amendment apply with
respect to him, such election, if any, to be made during the period beginning
not later than the date the amendment is adopted and ending no earlier than
sixty (60) days after the latest of the date the amendment is adopted, the
amendment becomes effective or the Participant is issued written notice of the
amendment by his Employer or the Plan Administrator; or

 

(6) shall increase the duties or liabilities of the Trustee without its written
consent.

 

(b) Amendment of Plan. Subject to the limitations stated in paragraph (a), the
Company shall have the power to amend this Plan in any manner that it deems
desirable, and, not in limitation but in amplification of the foregoing, it
shall have the right to change or modify the method of allocation of
contributions hereunder, to change any provision relating to the administration
of this Plan and to change any provision relating to the distribution or
payment, or both, of any of the assets of the Trust.

 

XII-1



--------------------------------------------------------------------------------

(c) Discontinuance of Contributions.

 

(1)        (A) Any Employer, in its sole and absolute discretion, may
permanently discontinue making contributions under this Plan (with respect to
all Employers if it is the Company, or with respect to itself alone if it is an
Employer other than the Company) at any time without any liability whatsoever
for such permanent discontinuance.

 

(B) In the event an Employer decides to permanently discontinue making
contributions under this Plan, such decision shall be evidenced by an
appropriate resolution (of the Board in the case of a corporate Employer) and a
certified copy of such resolution shall be delivered to the Plan Administrator
and the Trustee.

 

(2)        (A) Upon the occurrence of any of the events described in
subparagraph (1) above, the affected Participants, notwithstanding any other
provisions of this Plan, shall have fully vested interests in the amounts
credited to their respective Accounts at the time of such permanent
discontinuance of contributions. All such vested interests shall be
nonforfeitable.

 

(B) In the event there is a permanent discontinuance of contributions under this
Plan without formal documentation, full vesting of the interests of the affected
Participants in the amounts credited to their respective Accounts will occur as
of the last day of the Plan Year in which a substantial contribution was made to
the Trust.

 

(d) Termination Procedure.

 

(1)        (A) The Company, in its sole and absolute discretion, may terminate
this Plan and the Trust, completely or partially, at any time without any
liability for such complete or partial termination.

 

(B) In the event the Company decides to terminate this Plan and the Trust, such
decision shall be evidenced by an appropriate resolution and a certified copy of
such resolution shall be delivered to the Plan Administrator and the Trustee.

 

(2) In the event the Plan is terminated, the affected Participants,
notwithstanding any other provisions of this Plan, shall have fully vested
interests in the amounts credited to their respective Accounts at the time of
such complete or partial termination of this Plan and the Trust. All such vested
interests shall be nonforfeitable.

 

(3) Following a termination, complete or partial, and after payment of all
expenses and adjustments of individual accounts to reflect such expenses and
other changes in the value of the Trust Fund each affected Participant (or the
beneficiary of any such Participant) shall be entitled to receive, provided that
no successor plan has been established, a distribution of the amounts then
credited to his Accounts in accordance with the provisions of Article VIII.

 

XII-2



--------------------------------------------------------------------------------

ARTICLE XIII

 

Miscellaneous

 

(a) Merger or Consolidation. This Plan and the Trust may not be merged or
consolidated with, and the assets or liabilities of this Plan and the Trust may
not be transferred to, any other plan or trust unless each Participant would
receive a benefit immediately after the merger, consolidation or transfer, if
the plan and trust then terminated, that is equal to or greater than the benefit
the Participant would have received immediately before the merger, consolidation
or transfer if this Plan and the Trust had then terminated.

 

(b) Alienation.

 

(1) Except as provided in subparagraph (2), no Participant or beneficiary of a
Participant shall have any right to assign, transfer, appropriate, encumber,
commute, anticipate or otherwise alienate his interest in this Plan or the Trust
or any payments to be made thereunder; no benefits, payments, rights or
interests of a Participant or beneficiary of a Participant of any kind or nature
shall be in any way subject to legal process to levy upon, garnish or attach the
same for payment of any claim against the Participant or beneficiary of a
Participant; and no Participant or beneficiary of a Participant shall have any
right of any kind whatsoever with respect to the Trust, or any estate or
interest therein, or with respect to any other property or right, other than the
right to receive such distributions as are lawfully made out of the Trust, as
and when the same respectively are due and payable under the terms of this Plan
and the Trust.

 

(2)        (A) Notwithstanding the provisions of subparagraph (b)(1), the Plan
Administrator shall direct the Trustee to make payments pursuant to a Qualified
Domestic Relations Order as defined in Section 414(p) of the Code. This Plan
shall permit distributions pursuant to a Qualified Domestic Relations Order at
any time.

 

(B) The Plan Administrator shall establish procedures consistent with Section
414(p) of the Code to determine if any order received by the Plan Administrator,
or any other fiduciary of the Plan, is a Qualified Domestic Relations Order.

 

(3) Notwithstanding any provision of the Plan to the contrary, an offset to a
Participant’s Accounts for an amount that the Participant is ordered or required
to pay the Plan with respect to a judgment, order or decree issued, or a
settlement entered into, on or after August 5, 1997, shall be permitted in
accordance with Sections 401(a)(13)(C) and (D) of the Code.

 

(c) Electronic Media and Other Technology. Notwithstanding any provision of the
Plan to the contrary, the Plan Administrator may use telephonic media,
electronic media or other technology in administering the Plan to the extent not
prohibited by applicable law, regulation or other pronouncement.

 

XIII-1



--------------------------------------------------------------------------------

(d) Waiver of Notice. Any Participant, beneficiary or other person entitled to
notice under the Plan may waive the right to such notice to the extent that such
waiver is not inconsistent with applicable law, regulation or other
pronouncement

 

(e) USERRA Requirements. This Plan shall comply with the requirements of the
Uniformed Services Employment and Reemployment Rights Act (USERRA) and Section
414(u) of the Code, including the following:

 

(1) An individual reemployed under USERRA shall be treated as not having
incurred a break in service with Employer by reason of such individual’s
qualified military service (as defined in Section 414(u) of the Code).

 

(2) Each period of qualified military service served by an individual is, upon
reemployment, deemed to constitute service with the Employer for purposes of
vesting and the accrual of benefits under the Plan.

 

(3) An individual reemployed under USERRA is entitled to accrued benefits that
are contingent on the making of, or derived from, Employee contributions or
elective deferrals only to the extent the individual makes payment to the Plan
with respect to such contributions or deferrals; provided, however, that no such
payment may exceed the amount the individual would have been permitted or
required to contribute had the individual remained continuously employed by the
Employer throughout the period of qualified military service. Any payment to the
Plan under this subparagraph (3) shall be made during the period beginning with
the date of reemployment and whose duration is 3 times the period of the
qualified military service (but not greater than 5 years).

 

(f) Governing Law. This Plan shall be administered, construed and enforced
according to the laws of the State of Florida, except to the extent such laws
have been expressly preempted by federal law.

 

(g) Action by Employer. Whenever an Employer under the terms of this Plan is
permitted or required to do or perform any act, it shall be done and performed,
in the case of a corporate Employer, by the Board of Directors of such Employer
and shall be evidenced by proper resolution of such Board of Directors of such
Employer.

 

(h) Alternative Actions. In the event it becomes impossible for the Company,
another Employer, the Plan Administrator or the Trustee to perform any act
required by this Plan, then the Company, such other Employer, the Plan
Administrator or the Trustee, as the case may be, may perform such alternative
act that most nearly carries out the intent and purpose of this Plan.

 

(i) Severability of Provisions. In the event that any provision of the Plan
shall be determined to be illegal, invalid or unenforceable, the remaining
provisions of the Plan shall be construed as though the illegal, invalid or
unenforceable provision is not part of the Plan.

 

XIII-2



--------------------------------------------------------------------------------

(j) Gender. Throughout this Plan, and whenever appropriate, the masculine gender
shall be deemed to include the feminine and neuter; the singular, the plural;
and vice versa.

 

IN WITNESS WHEREOF, this Plan has been executed on the              day of
March, 2003 and is effective as of the date first set forth above.

 

TECH DATA CORPORATION

By:

 

 

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

    “COMPANY”

 

 

XIII-3



--------------------------------------------------------------------------------

FIRST AMENDMENT

TO THE

TECH DATA CORPORATION

401(k) SAVINGS PLAN

 

WHEREAS, Tech Data Corporation, a Florida corporation (the “Employer”) adopted
and maintains the Tech Data Corporation 401(k) Savings Plan, originally
effective as of January 1, 2000, as most recently amended and restated effective
as of January 1, 2003 (the “Plan”); and

 

WHEREAS, pursuant to Article XII of the Plan, the Employer has reserved the
right to amend the Plan at any time; and

 

WHEREAS, the Employer desires to amend the Plan to clarify the vesting
provisions of the Plan and to simplify the administration of the Plan.

 

NOW, THEREFORE, IN CONSIDERATION OF THE PREMISES, the Plan is hereby amended in
the following respects:

 

1. Effective October 1, 2003, Section V(g)(2)(C) is hereby amended to read as
follows:

 

“(C) Participant Rollover Contributions from IRAs. The Plan will accept a
Participant rollover contribution of the portion of a distribution from an
individual retirement account or annuity described in Section 408(a) or 408(b)
of the Code (including an account or annuity described in Section 408(p)) that
is eligible to be rolled over and would otherwise be includible in gross
income.”

 

2. Effective October 1, 2003, Section VII(d)(1) of the Plan is hereby amended to
read as follows:

 

“(1) In the event of the death of a Participant while actively employed by the
Employer, the Participant’s beneficiary shall be entitled to a death benefit
paid in accordance with Article VIII in an amount equal to 100% of the balance
in his Accounts as of the date of distribution of his benefit.

 

3. Effective as of the date the Internal Revenue Service issues a favorable
determination letter that encompasses the changes contemplated hereby or, if
later, the date which is 90 days after the date participants are notified of any
changes that



--------------------------------------------------------------------------------

constitute an elimination of a “section 411(d)(6) protected benefit” within the
meaning of Treasury Regulation Section 1.411(d)-4 (if such notice is required
under available guidance), Section VII(d)(3) is amended to delete the phrase
“except as provided in paragraph (c) of Article VIII with respect to the
Retirement Savings Plan Merger Account,” and Article VIII is hereby amended to
read as follows:

 

“ARTICLE VIII”

 

Payment of Benefits

 

(a) Time of Benefit Payment.

 

(1)        (A) The distribution of the retirement, disability, termination of
employment or death benefit to which a Participant is entitled under paragraph
(a), (b), (c) or (d) of Article VII shall commence as soon as administratively
practicable following the Participant’s retirement, disability, death or
termination of employment.

 

   (B) For Plan Years beginning after December 31, 2001, a Participant’s
elective contributions, qualified nonelective contributions and earnings
attributable to these contributions shall be distributed on account of the
Participant’s severance from employment. However, such a distribution shall be
subject to the other provisions of the Plan regarding distributions, other than
provisions that require a separation from service before such amounts may be
distributed.

 

(2) Notwithstanding the foregoing, in the case of a Participant’s ESOP Merger
Account, the distribution of the retirement, disability, termination of
employment or death benefit to which a Participant is entitled under paragraph
(a), (b), (c) or (d) of Article VII which is attributable to his ESOP Merger
Account shall commence not later than the date provided for in this subparagraph
(2).

 

(A) The distribution of the retirement, disability or death benefit to which a
Participant is entitled under paragraph (a), (b) or (d) of Article VII shall
commence within the 12 month period following the close of the Plan Year in
which the Participant’s employment with an Employer terminates on or after his
Normal Retirement Date, disability or death, as the case may be.

 

-2-



--------------------------------------------------------------------------------

(B) The distribution of the termination of employment benefit to which a
Participant is entitled under paragraph (c) of Article VII shall commence within
the 12 month period following the close of the Plan Year that is the fifth Plan
Year following the Plan Year in which the Participant’s termination of
employment occurs, except that this subparagraph (2)(B) shall not apply if the
Participant is reemployed by an Employer before the first day of such fifth Plan
Year.

 

(3) Notwithstanding the foregoing provisions of this paragraph, no distribution
shall be made of the retirement, disability or termination of employment benefit
to which a Participant is entitled under paragraph (a), (b) or (c) of Article
VII unless the value of his benefit attributable to Employer contributions and
Employee contributions, if any, determined at the time of distribution, does not
exceed $5,000, or unless the Participant consents to the distribution, except as
provided in subparagraph (4) below.

 

(4) Notwithstanding anything contained herein to the contrary, any distribution
paid to a Participant (or, in the case of a death benefit, to his beneficiary or
beneficiaries) pursuant to this paragraph shall commence not later than the
earlier of:

 

(A) the 60th day after the last day of the Plan Year in which the Participant’s
employment is terminated or, if later, in which occurs the Participant’s Normal
Retirement Date, provided the Participant or his beneficiary(ies) consents to
such distribution; or

 

(B) April 1 of the calendar year immediately following

 

(i) the calendar year in which the Participant reaches age 70 1/2, or

 

(ii) if later, the calendar year in which the Participant retires; provided,
however, that this subparagraph (4)(B)(ii) shall not apply in the case of a
Participant who is a 5% owner (as defined in Section 416 of the Code) with
respect to the Plan Year ending in the calendar year in which the Participant
attains age 70 1/2.

 

-3-



--------------------------------------------------------------------------------

(5) If a distribution is one to which Sections 401(a)(11) and 417 of the Code do
not apply, such distribution may commence less than 30 days after the notice
required under Section 1.411(a)-11(c) of the Income Tax Regulations is given,
provided that:

 

(A) the Plan Administrator clearly informs the Participant that the Participant
has a right to a period of at least 30 days after receiving the notice to
consider the decision of whether or not to elect a distribution (and, if
applicable, a particular distribution option), and

 

(B) the Participant, after receiving the notice, affirmatively elects a
distribution.

 

(b) Form of Benefit Payment. The form of benefit payment shall be a single sum
distribution in cash; provided, however, that a Participant (or, in the case of
a deceased Participant, his beneficiary(ies)) may elect to have all or any
portion of his Account that is invested in Employer Securities paid to him in
the form of whole shares of Employer Securities.

 

(1) Notwithstanding anything to the contrary herein:

 

(A) In the case of a retirement, disability or termination of employment
benefit, in no event shall payments extend beyond the life expectancy of the
Participant or the joint life expectancy of the Participant and his designated
beneficiary. If the Participant dies before receiving the entire amount payable
to him, the balance shall be paid to his designated beneficiary or, if there is
none, to the beneficiary specified Article VII; in each case the balance shall
be distributed at least as rapidly as under the method being used prior to the
Participant’s death.

 

(B) In the case of a death benefit,

 

(i) payment to the designated beneficiary shall begin within one year following
the Participant’s death (unless the designated beneficiary is the Participant’s
surviving spouse, in which case such benefit shall begin no later than the date
the Participant would have reached age 70 1/2) and shall not, in any event,
extend beyond the life expectancy of the designated beneficiary, and

 

(ii) payment to a non-designated beneficiary shall be totally distributed within
five years from the date of the Participant’s death.

 

-4-



--------------------------------------------------------------------------------

(C) Notwithstanding the foregoing, payments under any of the options described
in this paragraph shall satisfy the incidental death benefit requirements and
all other applicable provisions of Section 401(a)(9) of the Code, the
regulations issued thereunder (including Prop. Reg. Section 1.401(a)(9)-2), and
such other rules thereunder as may be prescribed by the Commissioner.

 

(D) For purposes of distributions required to commence pursuant to Section
401(a)(9) of the Code, life expectancies shall not be recalculated.

 

(c) Share Legend. Shares of Employer Securities held or distributed by the
Trustee may include such legend restrictions on transferability as the Company
may reasonably require in order to assure compliance with applicable federal and
state securities laws.

 

(d) Distribution for a Minor Beneficiary. In the event a distribution is to be
made to a beneficiary who is a minor under the laws of the state in which the
beneficiary resides, the Plan Administrator may, in the Plan Administrator’s
sole discretion, direct that such distribution be paid to the legal guardian or
custodian of such beneficiary as permitted by the laws of the state in which
said beneficiary resides. A payment to the legal guardian or custodian of a
minor beneficiary shall fully discharge the Trustee, Employer, Plan
Administrator, and Plan from further liability on account thereof.

 

(e) Location of Participant or Beneficiary Unknown. In the event that all, or
any portion of the distribution payable to a Participant or his beneficiary,
hereunder shall remain unpaid after the Participant has incurred five
consecutive One Year Breaks in Service solely by reason of the inability of the
Plan Administrator, after sending a registered letter, return receipt requested,
to the last known address, and after further diligent effort, to ascertain the
whereabouts of such Participant or his Beneficiary, the amount so distributable
shall be treated as a forfeiture pursuant to the provisions of Article VII. In
the event a Participant or beneficiary of such Participant is located subsequent
to his benefit being forfeited, the amount forfeited shall be restored to the
Participant’s Accounts. Such restoration shall be made from forfeitures
occurring in the Plan Year of the restoration and, if necessary, by
contributions of his Employer.

 

(f) Transfer to Other Qualified Plans. The Trustee, upon written direction by
the Plan Administrator, shall transfer some or all of the assets held under the
Trust to another plan or trust meeting the requirements of the Code relating to
qualified plans and trust, whether such transfer is made pursuant to a merger or
consolidation of this Plan with such other plan or trust or for any other
allowable purpose.

 

-5-



--------------------------------------------------------------------------------

(g) Direct Rollovers.

 

(1) Notwithstanding any provisions of the Plan to the contrary that would
otherwise limit a distributee’s (as defined below) election under this
paragraph, a distributee may elect, at the time and in the manner prescribed by
the Plan Administrator, to have any portion of an eligible rollover distribution
(as defined below) paid directly to an eligible retirement plan (as defined
below) specified by the distributee in a direct rollover (as defined below).

 

(2) For purposes of this paragraph, the following terms shall have the following
meanings:

 

(A) An “eligible rollover distribution” is any distribution of all or any
portion of the balance to the credit of the distributee, except that an eligible
rollover distribution does not include: any distribution that is one of a series
of substantially equal periodic payments (not less frequently than annually)
made for the life (or life expectancy) of the distributee or the joint lives (or
joint life expectancies) of the distributee and the distributee’s designated
beneficiary, or for a specified period of ten years or more; any distribution to
the extent such distribution is required under Code Section 401(a)(9), and the
portion of any distribution that is not includible in gross income (determined
without regard to the exclusion for net unrealized appreciation with respect to
employer securities) and any hardship distribution described in Section
401(k)(2)(B)(i)(IV) of the Code.

 

(B) An “eligible retirement plan” is an individual retirement account described
in Code Section 408(a), an individual retirement annuity described in Code
Section 408(b), an annuity plan described in Code Section 403(a), or a qualified
trust described in Code Section 401(a), that accepts the distributee’s eligible
rollover distribution. However, in the case of an eligible rollover distribution
to the surviving spouse, an eligible retirement plan is an individual retirement
account or individual retirement annuity. For distributions made after December
31, 2001, an eligible retirement plan shall also mean an annuity contract
described in Section 403(b) of the Code and an eligible plan under Section
457(b) of the Code which is maintained by a state, political subdivision of a
state, or any agency or instrumentality of a state or political subdivision of a
state

 

-6-



--------------------------------------------------------------------------------

and which agrees to separately account for amounts transferred into such plan
from this Plan. For purposes of the preceding sentence, the definition of
eligible retirement plan shall also apply in the case of a distribution to a
surviving spouse, or to a spouse or former spouse who is the alternate payee
under a qualified domestic relation order, as defined in Section 414(p) of the
Code.

 

(C) A “distributee” includes an Employee or former Employee. In addition, the
Employee’s or former Employee’s surviving spouse and the Employee’s or former
Employee’s spouse or former spouse who is the alternate payee under a qualified
domestic relations order, as defined in Code Section 414(p), are distributees
with regard to the interest of the spouse or former spouse.

 

(D) A “direct rollover” is a payment by the Plan to the eligible retirement plan
specified by the distributee.”

 

4. Effective October 1, 2003, Section IX(b) of the Plan is hereby amended to
read as follows:

 

“(b) Distributions After Age 59½. Upon reaching age 59½, a Participant may apply
to the Plan Administrator (but not more than once during any 12-month period)
for a single sum distribution of all or any part of the vested portion of his
Accounts.”

 

*    *    *

 

Except as hereinabove modified and amended, the Plan shall remain unchanged and
shall continue in full force and effect.

 

Signed, sealed and delivered

in the presence of:

 

     EMPLOYER:      TECH DATA CORPORATION

 

--------------------------------------------------------------------------------

  

By:

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  

Its:

 

 

--------------------------------------------------------------------------------

Witnesses as to Employer

  

Dated:                                                                       ,
2003

 

-7-



--------------------------------------------------------------------------------

SECOND AMENDMENT

TO THE

TECH DATA CORPORATION

401(k) SAVINGS PLAN

 

WHEREAS, Tech Data Corporation, a Florida corporation (the “Employer”) adopted
and maintains the Tech Data Corporation 401(k) Savings Plan, originally
effective as of January 1, 2000, as most recently amended and restated effective
as of January 1, 2003, and as thereafter amended (the “Plan”); and

 

WHEREAS, pursuant to Article XII of the Plan, the Employer has reserved the
right to amend the Plan at any time; and

 

WHEREAS, the Employer desires to amend the Plan to clarify the classes of
employees eligible to participate thereunder.

 

NOW, THEREFORE, IN CONSIDERATION OF THE PREMISES, Section I(n) of the Plan is
hereby amended, effective as of January 1, 2003, to read as follows:

 

“(n) ‘Employee’ shall mean:

 

(1) any person employed by an Employer other than:

 

(A) a member of a collective bargaining unit if retirement benefits were a
subject of good faith bargaining between such unit and an Employer; provided,
however, that this subparagraph (A) shall not apply to a member of a collective
bargaining unit if such unit and Employer agree that the member shall
participate in the Plan;

 

(B) a non-resident alien who does not receive earned income from sources within
the United States;

 

(C) an individual whose employment status has not been recognized by completion
of Internal Revenue Service Form W-4 and who is not initially treated as a
common law employee of an Employer on the payroll records of an Employer;

 

(D) leased employees; or

 

(E) individuals who are classified as expatriates by the Employer and who become
subject to the tax laws of a foreign country under circumstances where
participation in the Plan is not practical, as determined by the Employer in its
sole discretion.



--------------------------------------------------------------------------------

(2) For purposes of this paragraph, the term ‘leased employee’ means any person
(other than an Employee of the Employer) who, pursuant to an agreement between
the Employer and any other person (‘leasing organization’), has performed
services for the Employer (or for the Employer and one or more Affiliates) on a
substantially full time basis for a period of at least one year and the
individual’s services are performed under the primary direction or control of
such Employer.”

 

*    *    *

 

Except as hereinabove modified and amended, the Plan shall remain unchanged and
shall continue in full force and effect.

 

Signed, sealed and delivered

in the presence of:

 

     EMPLOYER:      TECH DATA CORPORATION

 

--------------------------------------------------------------------------------

  

By:

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  

Its:

 

 

--------------------------------------------------------------------------------

Witnesses as to Employer

  

Dated:                                                                       ,
2003

 

-2-



--------------------------------------------------------------------------------

THIRD AMENDMENT

TO THE

TECH DATA CORPORATION

401(k) SAVINGS PLAN

 

WHEREAS, Tech Data Corporation, a Florida corporation (the “Employer”) adopted
and maintains the Tech Data Corporation 401(k) Savings Plan, originally
effective as of January 1, 2000, as most recently amended and restated effective
as of January 1, 2003, and as thereafter amended from time to time (the “Plan”);
and

 

WHEREAS, pursuant to Article XII of the Plan, the Employer has reserved the
right to amend the Plan at any time; and

 

WHEREAS, the Employer desires to amend the Plan to permit hardship
distributions, effective April 1, 2004, and to clarify the authority of the Plan
Administrator.

 

NOW, THEREFORE, IN CONSIDERATION OF THE PREMISES, the Plan is hereby amended,
effective April 1, 2004, in the following respects:

 

1. Section IX(a) of the Plan is hereby amended to read as follows:

 

“(a) Hardship Distributions. A Participant who is an Employee may request a
Hardship Distribution from the Plan in accordance with the following:

 

(1) The distribution must be made on account of an immediate and heavy financial
need. The distribution shall be deemed to be on account of an immediate and
heavy financial need only if the distribution is for the purpose of:

 

(A) expenses incurred for or necessary to obtain medical care (as described in
Code Section 213(d)) for the Participant, his or her spouse or any of the
Participant’s dependents;

 

(B) costs directly related to the purchase of a principal residence for the
Participant (excluding mortgage payments);

 

(C) payment of tuition, related educational fees, and room and board expenses
for the next twelve (12) months of post-secondary education for the Participant,
his or her spouse, children, or dependents (as defined in Code Section 152); or



--------------------------------------------------------------------------------

(D) payments necessary to prevent eviction of the Participant from his or her
principal residence or foreclosure of the mortgage on that residence.

 

(2) The distribution must be necessary to satisfy the financial need. The
distribution shall be deemed necessary to satisfy the financial need if all of
the following requirements are met:

 

(A) the Participant has obtained all distributions (other than Hardship
Distributions) and all nontaxable loans available under all other plans
maintained by the Employer;

 

(B) the distribution does not exceed the amount needed to satisfy the immediate
financial need (including amounts necessary to pay any federal, state or local
income taxes or penalties reasonably anticipated to result from the
distribution); and

 

(C) the Participant does not make any further salary reduction contributions or
employee contributions to the Plan or any other plan maintained by the Employer
for at least six (6) months after receipt of the Hardship Distribution.

 

(3) A Participant shall request a Hardship Distribution under this Section by
written application to the Plan Administrator, and shall complete such forms and
provide such information as the Plan Administrator, in its sole discretion, may
require to determine whether or not the distribution should be permitted. The
determination of whether or not any individual Participant’s circumstances
permit a distribution hereunder shall be made by the Plan Administrator, in its
sole discretion, and in a manner that does not discriminate in favor of Highly
Compensated Employees.

 

(4) Any Hardship Distribution requested under this Section IX(a) shall not
exceed the sum of the following amounts:

 

(A) The vested portion of his or her Matching Contribution Account, Nonelective
Contribution Account, and ESOP Merger Account;

 

(B) All or any portion of his or her Rollover Contribution Account and
Retirement Savings Plan Merger Account;

 

(C) Such portion of his or her vested Transfer Contribution Account that does
not consist of elective deferrals;

 

-2-



--------------------------------------------------------------------------------

(D) Such portion of his or her Elective Contribution Account and his or her
Transfer Contribution Account consisting of elective deferrals which, when added
to other Hardship Distributions made from the Plan and any transferor plan, does
not exceed the Participant’s total salary reduction contributions to the Plan
and the transferor plan, increased by any income credited to such accounts as of
December 31, 1988; and

 

(E) All or any portion of his or her Qualified Nonelective Contribution Account,
and any income allocable thereto, to the extent the contributions or earnings
were credited as of December 31, 1988.”

 

2. Section III(j) of the Plan is hereby amended to read as follows:

 

“(j) Appointment of Advisors and Delegation of Duties. The Plan Administrator
may appoint such accountants, counsel (who may be counsel for an Employer),
specialists and other persons that it deems necessary and desirable to assist in
the administration of this Plan. The Plan Administrator, by action of its Board
of Directors, may designate one or more of its employees to perform the duties
required of the Plan Administrator hereunder.”

 

*    *    *

 

Except as hereinabove modified and amended, the Plan shall remain unchanged and
shall continue in full force and effect.

 

Signed, sealed and delivered

in the presence of:

 

     EMPLOYER:      TECH DATA CORPORATION

 

--------------------------------------------------------------------------------

   By:  

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

   Its:  

 

--------------------------------------------------------------------------------

Witnesses as to Employer

   Dated:                                                                      
, 2004

 

-3-